 MV "LIBERATOR," ETC.13Paul Biazevich, Dinko Biazevich and Jerry Kusar, d/b/a MVLiberator;John Grgas,, Nick Gargas, John I. (Jack) Gargas,and Nick Andrich, Jr. d/b/a MVCity of Los Angeles;VincentBudrovich and Western Boatbuilding Company, d/b/a MVDelores M.;John Cvitanich and Tom Mason, d/b/a MVSeaKing;Steve Gargas, Anita Gargas, Francis Trutta, MateTrutta and Frank S. Gargas d/b/a MVColumbia;NickMarincovich and South Coast Fisheries, d/b/a MVNew SeaRover;NormanMezinand Western Boatbuilding Company,d/b/a MVWestern Fisher;Andrew Rafkin, Jr., Matt Dragich,Peter Dragich and Frank Kostrencich, d/b/a MVSea Scout;John Sestich, Dominic Picinich, Nick Mosich, Gloria Wall andMiles Grades, d/b/a MVArlene S.;John Stanovich, NickolasStanovich, Carl A. Larsen and French Sardine Company, d/b/aMVGolden West;John Misetich, Dominick Misetich, JakovMisetich, Martin Tarabochia, Anton Karmen Misetich, CharlesA. Curevich and Mathie D. Curevich, d/b/a MVRonnie M.;John Zorotovich, PhilipMladineo,Martin Monas, Anton Mise-tich, Ivan Misetichand DominickMisetich, d/b/a MVDefense;Lawrence Zuanich, John A. Zuanich and Constanta Zardeneta,d/b/a MVStranger;John K. Vilicich, Administrator of theEstate of Andrew Vilicich, Deceased, d/b/a MVMarsha Ann;and American Tuna CommitteeandFishermen's Union, Local33, ILWUandSeine andLine Fishermen's Union of LosAngeles Harbor Area, Seafarers' International Union of NorthAmerica, AFL-CIO, Party to the Contract 1Seine and Line Fishermen's Union of Los Angeles Harbor Area,Seafarers'InternationalUnion of North America, AFL-CIOandFishermen's Union, Local 33, ILWUandAmerican TunaCommittee, Party to the Contract.Cases Nos. 21-CA-2388, 21-CA-389, 21-CA-2390, 21-CA-2391, 21-CA-2392, 21-CA-2393,21-CA-2394, 21-CA-2395, 21-CA-2396, 21-CA-2397, 21-CA-2398,21-CA-2399, 21-CA-2400, 21-CA-2401, 21-CA-2402, and 21-CB-772.March 2, 1962DECISION AND ORDEROn February 9, 1960, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatall the Respondents except Lawrence Zuanich, John A. Zuanich andConstanta Zardeneta, d/b/a MVStranger,had engaged in and were1 Fishermen's Union, Local 33, ILWU, Is the Charging Party, and Seine and LineFishermen's Union of Los Angeles Harbor Area, Seafarers' International Union of NorthAmerica, AFL-CIO, is the Party to the Contract, in Cases Nos 21-'CA-2388 through21-CA-2402.The individual Employers as well as American Tuna Committee, of whichthey are all members, are referred to as Respondent Employers.136 NLRB No. 1.1 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the Intermediate Report attached hereto.Thereafter, ex-ceptions to the Intermediate Report and supporting briefs were filedby the Respondent Employer, American Tuna Committee (herein re-ferred to as ATC) ; the Respondent Union, Seine and Line Fisher-men's Union of Los Angeles Harbor Area, Seafarers' InternationalUnion of North America, AFL-CIO (herein referred to as Seine andLine) ; the Charging Party, Fishermen's Union, Local 33, ILtiVU(herein referred to as Local 33) ; and the General Counsel.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed?The rulings are hereby affirmed. The Board has considered the entirerecord in these cases,' including the Intermediate Report and the ex-ceptions and briefs,' and hereby adopts the findings, conclusions, andaATC movedto dismiss the complaint on the groundthat the TrialExaminer at theopening of the hearing erroneously granted theGeneral Counsel'smotion to strike thefollowing affirmative defensesfrom the ATCanswer.(1) that Local33 refusedto recog-nize or bargainwith ATC orother boatownersbetween October26 and December15, 1955,in violation of Section 8(b) (3) ; (2)that Local33 calleda strike with the object offorcing the boatowners to designate the Fishermen'sCooperative Association (hereinreferredto as the Co-op)as their bargaining representative,in violation of Section8(b) (1) (B)and (4) (A) ; and(3) that Local 33 failedto comply with the filingrequire-ments setforth at thattime in Section 9(f), (g), and(h).No chargeshave been filedalleging that Local 33 engaged in the violations designated as (1) and(2)Furthermore,there is no contention,and the record doesnot show, thatthe Respondentswere pre-cluded from introducing evidence in support of these allegationsMoreover,the firstcontention is irrelevant as it does not constitute a defenseto theviolations alleged inthis complaint.To the extentthat (2) is relevant to the illegal strike issue herein, allevidence adduced in support thereof has been carefully consideredby theBoard in itsresolution of this and other issues in these cases.As to (3), it is wellestablished that,prior to the repeal on September 14, 1959, of Section 9(f), (g), and(h), the Act re-quired that a charging party be in compliancetherewithonly on the date the complaintwas issuedStowe-Woodward, Inc,123NLRB 287, 297Moreover, the factualquestionof compliance is litigable only in a collateral proceeding which noneof theparties re-questedSea View Industries,Inc.,127 NLRB1402, footnote1.We are administrativelysatisfiedthat Local33 was in complianceon the datethe complaint was issued, and,therefore,we find that the striking of the aforesaid defensesby the TrialExaminer wasnot prejudicial-The Respondents also objected to the following rulings by the Trial Examiner:(1) Re-fusal to grant continuances requested by the RespondentUnionIt iswell settled, how-ever,that continuances are within the discretion of a Trial ExaminerPlumbers andSteamfitters UnionLocal 100,affiliatedwith the United Associationof Journeymen itApprentices of the Plumbing and Pipe fitting Industry of the U.S and Canada,AFL-CIO,etat.(Beard Plumbing Company),128 NLRB 398,400.(2)Rejection of an offer ofproof by ATCthat a substantial number of the General Counsel'switnesses executed adocument promising to pay attorney fees to theCharging Party's counselout of backpay,leaving the amounts blank so that any or all of their backpay could be claimed. Suchattorneyfee arrangements,however, are not relevant in these proceedingsThe motionsto dismiss on these grounds are therefore hereby denied2The Respondents moved to dismiss the complaint because ofthe Board'sdelay inissuing the complaint and in proceeding with the hearing,allegedly caused by the Board'sdecision to litigate first a representation proceeding involving the same partiesTheBoard's administrative determination to litigatethe representationproceeding first, andthe reasons therefor,are fully set forth in its Decision,Order, and Directionof Electionsin that proceeding,KristGradis, et al,121 NLRB 601, 615. SeeN L.R B v WilsonLine, Inc.,122 F. 2d 809,816 (CA. 3).This motion to dismiss is therefore denied6The Respondents'request for oral argument is hereby denied asthe record,includingthe Respondents'briefs, adequately presents the issues and positionsof the parties MV "LIBERATOR," ETC.15recommendations of the Trial Examiner with the following excep-tions, modifications, and additions :1.During the original hearing, the Respondents made several ef-forts to obtain pretrial statements of the General Counsel's witnesses.Counsel for the General Counsel refused to produce them, and his re-fusal was affirmed by the Trial Examiner, the General Counsel, andthe Board on interlocutory appeal, in accord with the Board policyat that time as expressed inThe Great Atlantic and Pacific Tea Com-pany, National Bakery Division118 NLRB 1280. After the hearingclosed but before the Trial Examiner issued his Intermediate Report,the Board, inRa-Rich, Manufacturing Corporation,121 NLRB 700,overruledThe Great Atlantic and Pacific Teacase, and required theproduction, upon request, for purposes of cross-examination, of pre-trial affidavits made by witnesses who had testified in Board proceed-ings.Thereupon the Trial Examiner reopened the record in thesecases and directed the General Counsel to produce all pretrial state-ments within the purview of theRa-Richdecision.At the reopenedhearing, the General Counsel and the Charging Party stated that theyhad produced all such statements in their possession.The 58 witnesseswho had previously testified for the General Counsel returned andwere cross-examined on the basis of their pretrial statements; 13 addi-tional witnesses who had previously testified and had made pretrialstatements which were produced did not return for cross-examinationthereon.The Respondents contend that the complaint should be dismissedbecause the pretrial statements were produced too late for effectivecross-examination.It is clear, however, that the Trial Examinerproperly refused to require production of the pretrial statements priorto the issuance of the Board's decision inRa-Rich,and the procedurehe followed-ordering production of the statements and reopeningthe hearing for cross-examination on the basis thereof afterRa-Richwas issued-has been approved by the Board and the courts.'More-over, lapse of time does not, in itself, provide a basis for dismissingthe complaint.The Respondents further contend that the names of the 13 witnessesreferred to above should be stricken from the complaint, or, alterna-tively, that their testimony should be stricken from the record.'Weagree with the Respondents that the testimony of these 13 witnessesshould, under the circumstances, be stricken from the record,' and the5 See, e g,N.L R.B. v. Adhesive Products Corp ,258 F.2d 403(C A. 2) ;Ra-RichManufacturing Corporation,supra; Tidelands Marine Service,Inc.,126 NLRB 261.9 The 13 are Ante Matura,Peter Uskovich,and Sam IIskovich of theColumbia;TonyMarincovich of theDefense;Anthony Dulcich(or Dolcich)and Jerry Marincovich of theDeloresM ;JamesKaseroff and Christ Lisica of theMarsha Ann;Vince Beato of theNew Sea Rover;John Starcich of theSea King,Mike Elich and MarionPetrov oftheSea Scout;and Vincent Gargas of theWestern Fisher''Lenscraft Optical Corporation and Rayer Corporation,128 NLRB 807,814;TidelandsMarine Service,Inc., supra;Conso Fastener Corporation,123 NLRB 1161. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents' motion to that effect is hereby granted.We do not agree,however, that the names of any of these 13 witnesses, whose allegeddiscriminatory discharges are discussed below, should be stricken fromthe complaint on this ground.8The Respondents also except to the credibility findings of the TrialExaminer, and particularly to his failure-to refer in the IntermediateReport to the pretrial statements and the cross-examination thereon.It is well established that the Board will overrule a Trial Examiner'scredibility findings only if it finds that they are- clearly incorrect.'Having examined the entire record in these cases, we find no basis foroverruling the credibility findings except as specifically providedherein.102.As more fully set forth in the Intermediate Report, Local 33,which represented the employees of the Respondent boatowners, re-fused in the late summer of 1955, to agree to accept wages lower thanthose required by their current contract.The boatowners, on theground that they were unable to operate at a profit because of fallingtuna prices, tied up their boats for the remainder of the year, with-drew +authority from the Co-op to represent them, formed ATC, andgave Local 33 timely notice of intent. to terminate their contract atthe end of the year. Late in December 1955, the boatowners instructedtheir crews, by letters addressed to their homes, to remove their be-longings from the boats by' December 31. On December 27, the crew-members began to picket the ATC boats. On January 3, 1956, theboatowners met with a representative of Seine and Lille and, in theearly morning of January 4, signed a collective-bargaining agreementwith that Union. Shortly thereafter they resumed tuna\fishing op-erations with new crews.We find, in agreement with the Trial Examiner, that the Respondentboatowners, by telling employees on various occasions during the falland winter of 1955 that they could continue to work after the end of8 Jbid ;see alsoNew Madrid Manufacturing Company, a corporation,and HaroldJones, an individual,d/b/a Jones Manufacturing Company,104 NLRB 117, 119-120enfd as modified 215 F. 2d 908(CA. 8).Althoughseveral other witnesses testifiedthat theyalso signed pretrial statements forthe Charging Party or the General Counsel,counsel stated that they were unable to iden-tify such statements as they did not have them in their possessionCounsel for theGeneral Counsel,in searching Regional Office files for pretrial statements,discoveredseveral notebooks of a Board agent who had conducted the pretrial investigation and hadexamined some of the General Counsel'switnesses at the original hearing, but who diedbefore the hearing was reopened.None of these notes were signed or authenticated bywitnesses.We therefore find that the Trial Examiner properly refused to require theproduction of these alleged statements or of the Board agent's notes.9Standard Dry Wall Products,.Inc,91 NLRB 544, enfd.188 F. 2d 362 (CA 3)10We find merit in the Respondents'exception to the Trial Examiner's apparently in-advertent crediting of the testimony of Vlado Matejic of theSea Scoutthat AndrewRafkin,Jr, master,told him on December 23, 1955, that everyone in the crew would haveto belong to Seine and Line in order to fish on that vessel, as the parties agreed at thehearing to strike this testimony.We note, however,that a fellow crewmember,Dragich,credibly testified to the same effect regarding this incidentThis apparent inadvertenceis therefore immaterial. MV "LIBERATOR," ETC.17the year only if they joined Seine and Line, interfered with, restrained,and coerced their employees in violation of Section 8 (a) (1) of theAct.ll3.We likewise agree with the Trial Examiner that the RespondentEmployers who own theLiberator, City of Los Angeles, Delores M.,Sea King, Columbia, New Sea Rover, Sea Scout, Arlene S., RonnieM.,andDefensedischarged the members of their 1955 crews in orderto avoid dealing with Local 33.The discharges were effected by the"clothes letters" which these boatowners sent to their crews tellingthem to remove their belongings from the boats by December 31, 1955.The record shows that, in accord with industry practice, crewmembershad an expectation of working aboard the same vessel until they weredischarged or quit; that it was customary, therefore, for crewmem-bers to leave their clothes and belongings aboard the vessel betweenseasons; and that removing them was understood in the industry tosignal the end of employment on that vessel, by quitting if removedvoluntarily, by discharge if removed on orders from management.ATC contends in its brief that the "clothes letters" were not intendedas discharges, but (1) were sent on advice of counsel to prevent crew-members from claiming they were hired for the 1956 season and weretherefore entitled to a share in the proceeds of the 1956 season whetheror not they worked that season, pursuant to a court decision in thePioneercase,12 or (2) "were somewhat in the nature of a notificationof intent to replace" the picketing crews who, ATC contends, wereengaged in a strike, and the letters therefore "appear, on their face,"to be a technical maneuver designed to induce the alleged strikers toresume work.However, these asserted reasons for sending the letters11 In a special defense to the 8(a) (1) allegations, ATC contends that the Trial Examinererred in finding that the testimony of John Zorotovich, master of theDefense,did not inany substantial way deny the statements attributed to him by mmebers of his crew, andthat Zorotovich's testimony shows that he was merely informing the crew how they couldcause the boats to resume fishing, which was held not unlawful inMike Trama (F/V"Sandy Boy"),125 NLRB 151. Zorotovich testified that he told his crewmembers he hadheard from fishermen that Local 33 employees of ATC boats were going to form an AFL"B" union ; that, although he did not tell them to change unions, he did tell them theyshould check with the AFL and, if the rumors were true, should let him know within2 days what they were going to do because others were asking for chances to go fishingwith him and he had to go fishing ; and that, when he did not hear from any of his oldcrewmembers, he started hiring new men on December 29. It is clear that Zorotovich wasin fact giving his employees a choice of changing unions or being replaced. Such re-marks have been held unlawful in many cases, including theSandy Boycase.There is noindication here, as there was in the remarks found not unlawful inSandy Boy,thatZorotovich was only suggesting a way that the crew, the boat, and the master couldresume fishing together.We therefore find no merit in this special defense.In view of the fact that we have stricken from the record the testimony of the 13 wit-nesses namedin footnote 6, above, we do not adopt any of the Trial Examiner's findingsof Section 8(a)(1) violations based solely on their testimony, but adopt all his otherfindings of 8(a) (1) violations.12ThePioneercase was an admiralty proceeding(Vitco v. Joncich,130 F. Supp. 945)inwhich the U.S. District Court, S.D. California, in April 1955, held that a fishermanhired on thePioneerin December 1951 to fish for tuna for the next season, but who be-came ill on board on January 24, 1952, and did not fish thereafter, must be paid his fullshare of the boat's proceeds for the calendar year 1952 under maritime law. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDare inconsistent with each other, as well as with the position previouslytaken by ATC in a letter to Local 33 dated December 28, 1955, assert-ing that the crews had quit and that the boats had had no crews formany months. These reasons not only constitute shifting defenses,but, in addition, neither reason is supported by the evidence.Thus,while all eight masters who testified stated that the letters were senton advice of counsel, only three of them testified that counsel's advicewas based on thePioneercase, and none of them gave to any crew-members with whom they discussed the letters this reason for sendingthe letters.Nor do we agree that the letters were meant as notices ofintent to replace strikers because, in addition to the considerationsdiscussed below, the evidence shows that the decision to send them wasmade before the picketing began on December 27, 1955.13Accordingly,we find, in agreement with the Trial Examiner, that the "clothes let-ters" were intended by the boatowners who sent them, and were under-stood by the crewmembers who received them, to constitute discharges.The boatowners contend, in effect, that even if the 1955 crewmem-bers are found to have been discharged, the discharges were not dis-criminatory as they were motivated solely by economic considera-tions.Thus, the boatowners assert that they were satisfied with thework performed by the crewmembers; that, as former members ofLocal 33 themselves, they would have preferred continuing to contractwith that Union; and that they did not continue solely because theeconomic demands of the crewmembers, voiced through Local 33,were impossible to meet.Unlike our dissenting colleague, however,we do not find that the evidence supports the boatowners' contentionthat the economic demands of Local 33 were "impossible." In fact,contrary to the contention that the Local 33 demands were so in-flexible that it was impossible for the boatowners to deal with thatUnion, the record shows that, even though Local 33 had a writtencollective-bargaining agreement with the boatowners covering theyear 1955, Local 33 agreed on three occasions during the first 7 monthsof 1955 to modify that agreement to provide for progressive reduc-tions in the rate of pay to crewmembers because of the falling price ofWhen the price fell for the fourth time that year, the Unionattempted to hold the line but, after the boatowners had refused for13The followingoccurredbefore the picketing began* The master of theDefensetoldthree membersof his crew that theywould soon receive the"clothes letters,"and twoothers that they wouldhave to join Seine and Lineto fish with him in 1956 the masterof theColumbiatold a crewmanthat he would have to join Seine and Lineto remain inhis employ;the master of theSea Scouttoldtwo crewmembers that they would have tojoin Seine and Line if they wished to remainwith the vessel. the master of theSea Kingtold one crewmanthathe would receive a "clothesletter" and that the master would haveto get a crewthat belonged to Seine andLine,and told anothercrewman that he wasthinking of "going Seine and Line," and,ifhe did,the old crew would not be retained.the master of theRonnie M.handed one crewmembera copy of the "clothes letter" : andthe master of theArleneS. told twocrewmembersthat hewas goingto contract withSeine and Line. and they should take their clothes off the boat. MV "LIBERATOR," ETC.19about 3 months to operate under the terms of the agreement, Local33 gave in and offered to modify the written contract in certain re-spects, including acceptance of payment based on the market price oftuna.The boatowners, however, failed to pursue this offer of Local33 to further modify the 1955 agreement.Thereafter, they avoidedall efforts made by Local 33 to negotiate a new agreement for 1956,and, instead, precipitately entered into a contract with Seine andLine, in which they agreed to pay the same rate which Local 33 hadpreviously offered to accept. In addition, the boatowners failed tosubstantiate on the record their contention that they could not affordto pay their crews on the basis of the tuna prices in the Local 33 con-tract.Moreover, even if there were convincing evidence of economichardship, it would not leave the boatowners free to discharge theiremployees in order to avoid dealing with their bargaining representa-tive.The Board and the courts have held that neither good faithnor economic exigencies justify such discriminatory and coerciveconduct 14The Respondents further contend that the crewmembers were notentitled to reinstatement, even if they were discharged, because theyengaged in an illegal strike with the object of forcing the boatownersto violate Section 8(a) (3) of the Act by renewing the collective-bargaining agreement between Local 33 and the Respondent boat-owners, which contained an unlawful union-security clause, or byexecuting a new closed-shop contract; and, further, that the strikewas in violation both of a no-strike clause in the Local 33 agreementand of Section 8(d) of the Act.We are convinced, however, thatthe employees were not engaged in a strike at the time they were dis-charged.When the picketing began on December 27, 1955, the boatshad been tied up for many months, during all of which time the em-ployees were willing, while the boatowners were unwilling, to workunder the terms of the then current agreement.Moreover, the boatscustomarily did no tuna fishing between Christmas and the end ofthe year. It is clear, therefore, as the Trial Examiner found, 'thatthere was no concerted stoppage of work and withholding of servicesbecause at the time in question no work was being scheduled or per,mitted by the b6atowners.15Moreover, even assuming that the picketing was considered to con-stitute a strike, it would clearly be an unfair labor practice strike.Continued employment of the old crewmembers in 1956 was con-14Weyerhaeuser Company,134 NLRB 1371;Combustion Engineering,, Inc,130 NLRB184, 201-202;N.L.R B. v. J. E. McCarron,et at.,d/b/a Price Valley Lumber Co,rt al.,216 F. 2d 212, 215 (C A.9) ; N.L.R.B. v. National Maritime Union of America, et at. (TheTexas Company),175 F. 2d 686, 689 (C.A.2) ; N.L R B. v. Gluek Brewing Company andBach Transfer and Storage, Company,144 F. 2d 847, 853 (C.A.8) ; N.L.R.B.v., StarPublishingCo, 97 F. 2d 465, 470 (C.A. 9).15Wakefield's Deep Sea Trawlers, Inc, and Wakefield Fisheries, Inc.,112 NLRB 1357.641795-63-vol. 136-31 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDditioned upon their accepting Seine and Line as their bargainingrepresentative, and these crewmembers were protected by the' Act intheir refusal to accept employment under such a discriminatory con-dition."sWhile one of the original objectives of the picketing wasrenewal of the Local 33 agreement, which contained an unlawfulunion-security clause, and while Local 33 did later request a closed-shop contract in return for withdrawal of its wage demands, therecord neither shows that Local 33 was adamant in its union-securitydemands, nor that such demands were at any timea majorobjectiveof the picketing.On the contrary, Local 33 clearly indicated on anumber of occasions its willingness to negotiate the terms of a newagreement with the boatowners.Moreover, as the Trial Examinerfound, the boatowners terminated the Local 33 contract and dis-charged their employees not because of^ any objection to Local 33'sunion-security demands, as shown by the fact that their contract withSeine and Line contained unlawful union-security provisions, butbecause of their desire to replace Local 33 with Seine and Line as therepresentative of their employees.Under these circumstances, wesee no justification for depriving these discriminatorily dischargedemployees of their rights under the Act 17 because, in the course oftrying to negotiate with the boatowners, Local 33 made certain union-security demands.Nor do we agree that the picketing, even assuming that it was astrike, violated the no-strike clause in the Local 33 agreement in viewof the serious unfair labor practices which we have found in thesecases."'Moreover, the procedure established in the no-strike clauseprovided that all disputes must be referred to a committee made up ofrepresentatives of Local 33 and the Co-op.As Local 33 contended ina letter to ATC dated December 29, 1955, the Respondent Employers'prior withdrawal of the Co-op's authority to represent it had ren-dered this provision of the contract inoperative.We also disagree with the Respondent's contention that the picket-ing. was unlawful because it occurred within the 60-day period priorto the expiration date of the contract, in violation of Section 8 (d) ofthe Act.We do not believe that Section 8(d) applies in a situationwhere, as here, it was the employers who served the 8 (d) (1) notice onthe union of their desire to terminate the contract, and who failed tooffer to meet and confer with the union for the purpose of negotiatinga new contract, as required by Section 8(d) (2), or to notify Federaland State mediation services of the existence of a dispute, as requiredby Section 8(d) (3).Having themselves thus failed to comply with-J.W.Saltsman doing business as Saltsman Construction Company,123 NLRB 1176,1181,enfd.in this respect 283 F. 2d 472(C.A. 6).17Cf.N L R B. v. Sunri8e Lumber & TrimCorp,241 F. 2d 620, 624-625 (CA. 2), enfg.115 NLRB 866;Mackay Radio and Telegraph Company, Inc,96 NLRB 740.18Arlan's DepartmentStoreofMichigan,Inc.,133NLRB 802. MV "LIBERATOR," ETC.21the requirements of Section 8(d), the Respondent Employers cannotnow invoke the provisions of that section to excuse them from the con-sequences of their unfair labor practices.lsAccordingly, we agree with the Trial Examiner that the Respond-ent Employers discharged the employees whose names are listed inAppendix A, attached hereto, in order to avoid dealing with Local 33,,and not for the reasons advanced by the Respondent Employers, andthat the Respondent Employers thereby violated Section 8(a) (3)and (1) of the Act.4.Based on credited testimony of the master of theMarsha Awn,the Trial Examiner found that all the crewmembers of this vesselexcept James Kaseroff had been hired in 1955 for one trip only, andtherefore ceased to be employees before the "clothes letters" were sent.The Trial Examiner credited testimony of Kaseroff, however, that hehad not been told that his employment was for one trip only, andfound that Kaseroff therefore remained an employee after the lasttrip until he was discriminatorily discharged by a "clothes letter."Because Kaseroff did not return to the reopened hearing for cross-examination on his pretrial affidavit, we have stricken his entire testi-mony from the record.Without this testimony, the record establishesthat all members of this crew were hired for one trip only.Wetherefore find that Kaseroff had ceased to be an employee of theMarsha Annbefore he received the clothes letter, and, accordingly,that the owners of this vessel have not discriminatorily dischargedany employees.5.We adopt the Trial Examiner's finding that ATC and its boat-owner members, except the owners of theStranger,20rendered un-lawfulassistanceand support to Seine and Line and discriminatedagainst their employees, and that Seine and Line restrained andcoerced, and caused and attemptedto cause ATCand its boatownermembers to discriminate against,such employees by entering into andenforcing a union-security contract.Seine and Line was not at thattime the majority representative of the employees covered by the con-tract 2'Moreover, Local 33, which was the incumbentcontracturalUnion, was vigorouslymaintainingthat itwas the continuing ma-19Cf.United Electrical, Radio and Machine Workers of America,Local 1119(MarathonElectric Manufacturing Corp.)v.N.L.R.B.,223 F. 2d 338, 342(C.A.D.C.).20 All but three of the boatowners signed the Seine and Line contract on January 4,1956;theMarsha Annsigned a few days later. TheGolden Westwas a member of ATCfrom its inception;Its owner recognized Seine and Line as the representative of its crewat the January 3 to 4 meeting,which he attended;and he signed the contract in May1956.The owners of theStrangerdid not attend the January 3 to 4 meeting and neverdid sign the contract.21CfBernard-Altmann Texas Corporation,122 NLRB 1289,1291-1292,enfd 280 F. 2d616 (CAD C ),affil 366 U S.731.In the absence of exceptions thereto, we hereby adoptpro formathe Trial Examiner'sfinding that the employees of all the boatowner-membersof ATC constitute an appropriate unit.In finding that Seine and Line did not representa majority of employees in this unit on January 4, 1956, we rely on the fact that thecrewmembers found to have been discriminatorily discharged constituted a substantialmajority of the employees,on these vessels,and theyhad not designated Seine and Line 22DECISIONS-OF NATIONALLABOR RELATIONS BOARDjority representative 22Accordingly, we find that, by such conduct,the Respondent Employers violated Section 8(a) (1), (2), and (3),and Seine and Line violated Section 8(b) (1) (A) and (2) of the Act.6.The contract executed by Respondent Employers and Seine andLine required, as conditions of employment, that all employees (1)join and pay dues to Seine and Line or, if not members, pay supportmoney to that Union, without allowing the statutory 30-day graceperiod, (2) pay unspecified nonperiodic assessments, and (3) executeinvoluntary checkoff authorizations.The contract also called for for-feiture of earnings by all employees who failed to pay to Seine andLine the amounts described above and who were not discharged there-for.By incorporating into their contract and enforcing the aforesaidunion-security provisions, we find, as did the Trial Examiner, that theRespondent Employers, except the owners of theStranger,violatedSection 8(a) (1), (2), and (3) of the Act and that Seine and Lineviolated Section 8 (b) (1) (A) and (2) of the Act .21\THE REMEDYHaving found that the Respondent Employers and the RespondentUnion have engaged in unlawful practices, we shall order that theycease and desist therefrom and take certain affirmative action neces-sary to effectuate the policies of the Act.We have found that all the Respondent Employers, except the own-ers of theMarsha Ann, Golden West, Western Fisher,andStranger,discriminatorily discharged their employees.We shall therefore or-der them to offer to such employees immediate and full reinstatementon the vessels from which they were discharged, without prejudice totheir seniority or other rights and privileges, and make each of themwhole for any loss of pay suffered as a result of the discriminationagainst him during the period from March 30, 1956,24 until the datethe vessel in question sank, or the date on which he was offered re-instatement, whichever occurs sooner.As we have found that Seineand Line, by executing and enforcing the unlawful union-security con-tract, caused and attempted to cause the boatowners' discriminationagainst such employees by requiring as a condition of their continuedemployment that they join or pay support money to that Union, weshall hold the Respondent Union jointly and severally liable with theas their representative ; we do not rely on Seine and Line's failure to prove, as anaffirmative defense, that it represented a majority, as discussed by the Trial Examiner.SeeLocal Lodge No. 1424,InternationalAssociationofMachinists, APL-CIO, et at.(Bryan, Manufacturing Co.) v. N.L R B ,362 U.S '411— footnote 7raMidwest Piping & Supply Co, Inc,63 NLRB 1060;Novak Logging Company,119NLRB 1573.x'We do not pass on the Trial Examiner's additional finding that the provision requir-ing payment of dues 12 months in advance was unlawful, as the record herein is in-adequate with regard to this matter, and as determination of this issue would not, inany event, affect the remedy herein.24As no exceptions were filed-to the Trial Examiner's recommendation that backpayshould bepaid from March 30, 1956, this recommendation is adoptedpro forma. MV "LIBERATOR," ETC.23Respondent Employers for backpay until 5 days after it notifies theEmployers, in writing, sending copies to the employees listed in Ap-pendix A, that it withdraws its objections to their unconditionalreinstatement.Having found that ATC and its boatowner members have renderedunlawful assistance and support to Seine and Line, we shall orderthem to withdraw recognition from Seine and Line and to cease en-forcing their contract with that Union. In addition, we shall set asidethe certification of representatives issued conditionally to Seine andLine on October 20, 1958.25The record shows that some of the discriminatorily discharged em-ployees, although they were members of Local 33, later accepted em-ployment on vessels of the ATC boatowners and, as a condition of re-taining such employment had to pay dues or support money to Seineand Line.We find that all such employees who were previously mem-bers of Local 33 and not of Seine and Line, and either joined or paidsupport money to the latter Union, did so involuntarily because thecontract required it as a condition of employment.We shall thereforeprovide that these employees be reimbursed, jointly and severally, bythe Respondent Union and, the Respondent Employers for all dues,initiation fees, assessments, and support money in lieu thereof, paidunder these circumstances 26However, we shall not require the refundof sums paid to Seine and Line by other fishermen who were employedby these vessels after the-Seine and Line contract was signed, who werepreviously members of Seine and Line and not of Local 33. The con-tract did not require, and the evidence does not show, that such em-ployees joined Seine and Line for the purpose of obtaining these jobs.As such voluntary members are not shown to have been coerced intojoining, remaining members of, or paying money to, Seine and Line,we find that the refund of such payments would not serve to dissipatethe effects of the unfair labor practices found herein or effectuate thepolicies of the Act 27ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :26 See%rist Gradi8, et al., supra.2aOur reimbursementorder is not to be construed as requiring refund of a charge ofone-half percentof each crewmember'sshare ofthe catchpaid to Seine and Line, as thischarge apparently was made in accordancewith industrypractice to compensate a unionfor services rendered employees in connectionwith the distributionof the proceeds ofthe catch,and not as an obligation of membershipin that UnionWe considerthe TrialExaminer'srecommendationthat "othercontributions" be refunded as too vague, andtherefore do not adopt it.27 Local 60,Unsted Brotherhood of Carpenters and Joinersof America, AFL-CIO, et al.(dfechanscal Handling Systems)v.N L B B.,365 U S. 651 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The Respondent Employers, including the owners and mastersof the vesselsLiberator, City of Los Angeles, Delores M., Sea King,Columbia, New Sea Rover, Western Fisher, Sea Scout, Arlene S.,Golden West, Ronnie M., Defense,andMarsha Ann,and AmericanTuna Committee, jointly and severally, their officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Recognizing Seine and Line Fishermen's Union of Los AngelesHarbor Area, Seafarers' International Union of North America,AFL-CIO, or any successor thereto, as the representative of any oftheir employees for the purpose of dealing with said organization con-cerning grievances, labor disputes, wages, rates of pay, hours of,em-ployment, or other conditions of employment, unless and until thatorganization shall have been recertified by the Board as the exclusiverepresentative of such employees.(b)Performing or giving effect to, or in any way enforcing, their1956 contract with Seine and Line Fishermen's Union of Los AngelesHarbor Area, Seafarers' International Union of North America,AFL-CIO, or any modification, extension, supplement, or renewalthereof, or any other contract, agreement, or understanding enteredinto with it relating to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil that organization shall have been recertified by the Board as theexclusive representative of such employees.(c)Discouraging membership in Fishermen's Union, Local 33,ILWU, or in any other labor organization, by discharging or refusingto hire employees because they are members of that organization, or inany other manner discriminating against employees or prospectiveemployees in regard to their hire or tenure of employment or any termor condition of employment, except to the extent permitted by Section8(a) (3) of the Act.(d)Requiring their crewmembers as a condition of continued em-ployment to join or pay dues or support money to Seine and LineFishermen's Union of Los Angeles Harbor Area, Seafarers' Interna-tional Union of North America, AFL-CIO.(e)Assisting or contributing support to Seine and Line Fisher-men's Union of Los Angeles Harbor Area, Seafarers' InternationalUnion of North America, AFL-CIO, in any unlawful manner.(f) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as permitted by Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : MV "LIBERATOR," ETC.25(a)Withdraw and withhold recognition from Seine and LineFishermen's Union of Los Angeles Harbor Area, Seafarers' Interna-tionalUnion of North America, AFL-CIO, as the representativeof their employees unless and until that organization shall have beenrecertified by the Board as the exclusive representative of suchemployees.(b) Severally offer to the crewmembers whose names appear onAppendix A immediate and 'full reinstatement on the vessels fromwhich they were discharged, unless such vessels have sunk, withoutprejudice to their seniority or other rights and privileges.(c)Jointly and severally with the Respondent Union reimbursecrewmembers for all moneys illegally exacted from them as dues, initi-ation fees, assessments, or support money, on behalf of the RespondentUnion since January 4, 1956, in the manner and to the extent set forthin the section of the Intermediate Report entitled "The Remedy" asmodified in the section hereinabove entitled "The Remedy."(d) Jointly and severally with the Respondent Union make wholeall the employees listed in Appendix A, attached hereto, for any lossof pay suffered as a result of the discrimination against them fromMarch 30, 1956, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy" as modified by the sectionhereinabove entitled "The Remedy."(e)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all settlement sheets, payrollrecords, social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze and determinethe amount of backpay due, the sums illegally exacted, and the rightsof the employees involved under the terms of this Order.(f)Provide to each crewmember now employed a signed copy ofthe notice attached hereto marked "Appendix B,28 and provide theRegional Director for the Twenty-first Region with signed copies ofsuch notices for posting at the offices of Seine and Line Fishermen'sUnion of Los Angeles Harbor Area, Seafarers' International Union ofNorth America, AFL-CIO, and Fishermen's Union, Local 33, ILWl7.(g)Provide to each crewmember now employed a copy of thenotice attached hereto marked "Appendix C" signed by a representa-tive of the Respondent Union.28The Regional Director is instructed to insert,on separate copies of the attachednotice, the names of the individual vessels in the heading and below the signature line,and, on the notices to be distributed by theNew Sea Rover, Defense, City of Los Angeles,Columbia,Sea Scout,Liberator,Delores M,andRonnie M,to insert the words,"We willoffer the following employees immediate and full reinstatement without prejudice to theirseniority or other rights and privileges:" followed by the names, of the employees dis-criminatorily discharged from the vessel as shown in Appendix A.In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h) Severally notify the Regional Director for the Twenty-firstRegion, in writing, within 10 days from the date of this Order, whatsteps have been taken to comply herewith.B. The Respondent Union, Seine and Line Fishermen's Union ofLos Angeles Harbor Area, Seafarers' International Union of NorthAmerica, AFL-CIO, San Pedro, California, its officers, representa-tives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause the Respondent Employersnamed above to discriminate against employees by imposing any re-quirement of membership in the Respondent Union or the paymentof any moneys to it as a condition of employment, or to discriminatein any other manner regarding their hire or tenure of employmentor any term or condition of employment, except to the extent per-mitted by Section 8 (a) (3) of the Act.(b)Performing, giving effect to, or in any way enforcing its 1956contract with the Respondent Employers or to any modification, ex-tension, supplement, or renewal thereof, or to any other contract,agreement, or understanding entered into with the Respondent Em-ployers relating to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil it shall have been recertified by the Board as the exclusive rep-'resentative of such employees.(c) In any other manner restraining and coercing employees ofthe Respondent Employers in the exercise of their rights guaranteedby Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8(a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.s(a)Jointly and severally with American Tuna Committee and itsboatowner members named above reimburse crewmembers of suchboatowners for all moneys illegally exacted from them as dues, initia-tion fees, assessments, or support money, from January 4, 1956, in themanner and to the extent set forth in the section of the IntermediateReport entitled "The Remedy," as modified in the section hereinaboveentitled "The Remedy."'(b)Jointly and severally with the Respondent Employers namedabove make whole all crewmembers named in Appendix A for any lossof pay suffered as a result of the discrimination against them fromMarch 30, 1956, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," as modified by the sectionhereinabove entitled "The Remedy." MV "LIBERATOR," ETC.27(c)Preserve and, upon request, make available to the Board or itsagents,for examination and copying, all records necessary to deter-mine which employees-are entitled to reimbursement and the amountsthereof.(d)Post at its offices, copies of the notice attached hereto marked"Appendix C" for signature by the Respondent Union. Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by the Respondent Union'srepresentative, be posted immediately upon receipt thereof, and bemaintained by the Respondent Union for 60 consecutive days there-after, in conspicuousplaces, including all places where notices tomembers arecustomarily posted.Reasonable steps shall be taken bythe Respondent Union to insure that such notices are not altered, de-faced,or covered by any other material.(e)Mailto the said Regional Director signed copies of the afore-said notice for distribution to the Respondent Employers as providedabove.(f)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT Is FURTHERORDEREDthat the certification of representatives issuedto Seine and Line Fishermen's Union of Los Angeles Harbor Area,Seafarers' International Union of North America, AFL-CIO, in"Unit E" on October 20, 1958, inKrist Gradis, et at.,Cases Nos. 21-RC-4452 and 21-RC-4631, be, and it herebyis, set aside.IT IS FURTHERORDEREDthat the complaint herein, insofaras it allegesthat Lawrence Zuanich, John A. Zuanich and Constanta Zardenetad/b/a MVStrangerviolated the Act, be, and it herebyis,dismissed.MEMBER FANNING concurring in part and dissenting in part:I agree with'the majority that the Respondent Employers violatedSection 8(a) (1), (2), and (3) of the Act and RespondentSeine andLine violated Section 8(b) (1) (A) and (2) with respect to the execu-tion and enforcement of their January 1956 contract.I disagree, however, with the majority's further conclusion that theRespondent Employers further violated Section 8(a) (3) of the Actby notifying their fishermen employees that they would not be re-sponsible for personal belongings left aboard after December 31, 1955.The facts with respect to this issue are fully set forth in the Inter-mediate Report.Briefly stated, there had been a number of contractsbetween Local 33 and the Respondentboatowners,the last of whichexpired onDecember 31, 1955.On December 27, 1955, thefishermen,employees,allmembersof Local 33,were requestedto remove theirpersonal belongings from the boats beforeJanuary 1, 1956.This isDECISIONS OF NATIONAL LABOR RELATIONS BOARDaction of the employers was the culmination of an economic disputebetween the boatowners and Local 33 that had kept most of theseboats inoperative from aboutJuly1955, to December, when the con-tract was at an end.As the Trial Examiner found, continued em-ployment of the Local 33 crews would have meant that the boatownerswould have had to settle with their crews on the basis of prices sub-stantially in excess of the actual market value of the catch.The boat-owners were unwilling to fish on these terms.Local 33 would notagree to less.Adding to their dilemma was the fact that two unions,Local 33 and Respondent Seine and Line, controlled the entire sourceof competent fishermen. Both Unions, it should be noted, would fishonly on the terms of an unlawful closed-shop contract, executedbeforefishermen were supplied.As the Trial Examiner recognized, the Re-spondent Employers had little freedom of choice in this case : "Theycould try to seek agreement with Local 33 and they had before Oc-tober done so without success. They could offer the cannery price andtake along any competent person who was willing to go. The secondalternative was chimerical and probably was not even considered.Local 33 members would not fish without a contract ; nor would mem-bers of Seine and Line." -In these peculiar circumstances to hold, asthe majority does, that the termination of Local 33 crewmembers wasunlawful discrimination seems to me to go a step beyond the statutoryproscription.Section 8(a) (3) forbids an employer to discriminateagainst his employees to encourage or discourage union membership.The majority find that the boatowners discharged their employees"to avoid dealing with Local 33."Obviously, an employer, who isopposed to a union or unionism and discharges an employee to ridhimself of an unwanted union has engaged in discrimination that dis-courages membership in that union.But the facts in this case donot, in my opinion, neatly fit that niche.Here the inference is at leastequally valid that the Employers replaced their Local 33 crews be-cause they found it impossible to meet the economic demands of thecrews, voiced adamantly through Local 33. Indeed, as I read therecord, these boatowners would have preferred continuing to con-tract with Local 33 if they had thought it economically possible to doso.Under all the circumstances, I question whether the GeneralCounsel has proved by a preponderance of the evidence that the ter-mination of these employees is conduct of the type proscribed bySection 8(a) (3).Accordingly, I would dismiss this allegation ofthe complaint.CHAIRMANMCCI7LLOCHand MEMBER RODGERS took no partin theconsideration of the above Decision and Order. MV "LIBERATOR," ETC.APPENDIX AEMPLOYEES ENTITLED TO BE MADE WHOLEAND TO REINSTATEMENTNew Sea RoverVince BeatoNade BozinJack TudorMike MavarThomas BarcotDefenseFerdinand GranichJames MirkovichGeorge J. BushTony MarincovichVido DruskovichJohn CarpenterAntone GasparGeorge KirchenschlagerJerry J. MarincovichCity of Los AngelesJoe SunjkaDusan GargasSreko MaturaMate LastavicaSteve MaturaMatt GargasRoko RomanColumbiaSteven DadichFrank Lezaj aAnte MaturaSam UskovichPetar UskovichBob UglesichSea ScoutMilan PlatishaNick PlatishaMiro PesicMarion PetrovJohn BrunacJohn DragichMike ElichJohn RadovichVlado MatejicSea KingLouis SassoNick SladichJohn StarcichLiberatorDominic LubetichAndrew ZankichAnton J. KruzichDelores M.George AndersonJohn BudrovichKasoma JenningsVictor KunstJerry MarinkovichJoe SkefichRonnie M.Joe EvichArlene S.George BascovichJack ZankichSam SteveAPPENDIX B29NOTICE TOALL SAN PEDROFISHERMEN AND CREWMEMBERS OF --------Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT recognize Seine and Line Fishermen's Union ofLos Angeles Harbor Area, Seafarers' International Union ofNorth America, AFL-CIO, or any successor thereto, as the repre-sentative of any of our employees for the purpose of dealing withthat organization concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of em-ployment, or perform or give effect to, or in any way enforce, our 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD1956 contract with that labor organization, or any modification,extension, supplement, or renewal thereof, or any other contract,agreement, or understanding 'entered into with that labor or-ganization relating to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment,unless and until that labor organization shall have been recerti-fied by the National Labor Relations Board.WE WILL NOT assist or contribute support to Seine and LineFishermen's Union of Los Angeles Harbor Area, Seafarers' In-ternational Union of North America, AFL-CIO, in any other un-lawful manner.WE WILL NOT discharge any crewmember in order to avoid anobligation to bargain with Fishermen's Union, Local 33, ILIV U,or with any other labor organization.WE WILL, jointly and severally with other employer membersof American Tuna Committee and With Seine and Line Fisher-men's Union of Los Angeles Harbor Area, Seafarers' Interna-tional Union of North America, AFL-CIO, make whole employeesdiscriminated against for any loss of earnings suffered as a resultof the discrimination against them, and reimburse crewmemberswho were not members of Seine and Line Fishermen's Union ofLos Angeles Harbor Area, Seafarers' International Union ofNorth America, AFL-CIO, before January 4, 1956, but who havebeen unlawfully required as a condition of employment to makepayments to that organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteedthem in Section 7 of the Act except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.All our employees are free to become or remain or to refrain frombecoming or remaining members of Fishermen's Union, Local 33,ILWU, or any other labor organization, except to the extent that thisright may be affected by an agreement in conformity with Section8 (a) (3) of the National Labor Relations Act.RESPONDENT,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (Eastern Columbia Building, 849 South Broadway, Los An- MV "LIBERATOR," ETC.31geles 14, California; telephone number RIchmond 9-4711, extension1031) if they have any question concerning this notice or compliancewith its provisions.APPENDIX CNOTICE TO ALL FISHERMEN IN SAN PEDRO HARBOR AND TO ALL MEM-BERSOF SEINE AND LINE FISHERMEN'S UNION OF Los ANGELESHARBOR AREA, SEAFARERS' INTERNATIONAL UNION OF NORTH AMER-ICA, AFL-CIO, AND FISHERMEN'S UNION, LOCAL 33, ILWUPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOTcause orattempt to cause the owners or mastersof theLiberator, City of Los Angeles, Delores M., Sea King,Columbia, New Sea Rover, Western Fisher, Sea Scout, Arlene S.,Golden West, Ronnie M., De tense,orMarsha Annto discriminateagainst employees by requiring membership in, or payment of anymoney to, this organization as a condition of employment, or todiscriminate in any other manner regarding their tenure of em-ployment or any term or condition of employment, except as per-mitted by Section 8 (a) (3) of the Act.WE WILL NOT perform, give effect to, or in any way enforce our1956 contract with any of the above-named vessels or AmericanTuna Committee, or any modification, extension, supplement, orrenewal thereof, or any other contract, agreement, or understand-ing entered into with those employers relating to grievances,labor disputes, wages, rates of pay, prices, hours of employment,or other conditions of employment, unless and until we shall havebeen recertified by the National Labor Relations Board.WE WILL NOT in any other manner restrain or coerce employeesof any of these employers in the exercise of their rights guaran-teed by Section 7 of the Act, except to the extent that such rightsmay be affected by a lawful agreement requiring membership ina labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.WE WILL, jointly and severally with the Employer Members ofAmerican Tuna Committee, make whole Vince Beato, Nade Bozin,Jack Tudor, Mike Mavar, Thomas Barcot(New Sea Rover) ;Ferdinand Granich, James Mirkovich, George J. Bush, TonyMarincovich, Vido Druskovich, John Carpenter, Antone Gaspar,George Kirchenschlager, Jerry J. Marincovich(Defense) ;JoeSunjka, Dusan Gargas, Sreko Matura, Mate Lastavica, SteveMatura,Matt Gargas, Roko Roman(City of Los Angeles);Steven Dadich, Frank Lezaja, Ante Matura, Sam Uskovich, Peter 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDUskovich, Bob Uglesich(Columbia);Milan Platisha, Nick Plati-sha,Miro Pesic, Marion Petrov, John Brunac, John Dragich,Mike Elich, John Radovich, Vlado Matejic(Sea Scout) ;LouisSasso,Nick Sladich, John Starcich(Sea King);Dominic Lubet-ich,Andrew Zankich, Anton J. Kruzich(Liberator) ;GeorgeAnderson, John Budrovich, Kasoma Jennings, Victor Kunst,Jerry Marinkovich, Joe Skefich(Delores M.);Joe Evich(RonnieM.) ;George Bascovich, Jack Zankich, Sam Steve(Arlene S.) ;for any loss of earnings suffered from March 30, 1956, by reasonof the discrimination against them.WE WILL reimburse all employees of the above-named em-ployers who were not members of this Union prior to January 4,1956, and either became members or, in lieu thereof, paid supportmoney as acondition of employment by such employer.SEINE AND LINEFISHERMEN'SUNIONOF Los ANGELESHARBORAREA, SEA-FARERS'INTERNATIONAL UNION OFNORTH AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice (Eastern Columbia Building, 849 South Broadway, Los Angeles14, California; telephone number RIchmond 9-4711, extension 1031)if they have any questionconcerningthis noticeor compliancewith itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate charges duly filed by Local 33 and served,the General Counselof the National Labor Relations Board issued a consolidated complaint against thecaptioned Respondents on November 20, 1956, alleging that the Employer Respond-ents, and each of them,had engaged in and wereengagingin unfairlabor practiceswithin the meaning of Section 8(a)(1), (2),and (3) of the National Labor Rela-tions Act, as amended,61 Stat. 136, and that Respondent Seine and Line had en-gaged in and was engaging in unfairlabor practices within themeaning of Section8(b)(1) (A) and (2) of the Act.As to all Respondents, it is alleged that theunfair labor practices complained of are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the consolidated complaint and the answer of the several Respondents,thismatter came on for hearing before Wallace E. Royster, the duly designatedTrialExaminer, in Los Angeles, California, on August 5, 1957.The hearingcontinued through several adjournments in Los Angeles and San Pedro,California,until its close on January5, 1959.All parties were represented by counsel throughout the 63 hearing days.Briefsfrom the General Counsel, the Respondent Employers,and the Respondent Unionhave been received and considered.Upon the entire record in the case, and frommy observation of the witnesses,I make the following: MV "LIBERATOR," ETC.FINDINGS OF FACT33I.THE BUSINESS OF THE EMPLOYER RESPONDENTSThroughout 1955 the coowners of theLiberatorwere Paul Biazevich, DinkoBiazevich, and Coast Fisheries Division of Quaker Oats Company with Paul Biaze-vich as master.On and after January 1, 1956, the coowners were Paul Biazevich,Dinko Biazevich, and Jerry Kusar, with Jerry Kusarasmaster.At all times ma-terial hereinLiberatorRespondents have been engaged in the business of deep-seafishing.Until February 15, 1956, John Grgas, Nick Gargas, and John Ivans Gargas, Jr.,were the coowners of the MVCity of Los Angeles.On and after February 15, 1956,Nick Andrich, Jr., became and was a coowner.City of Los AngelesRespondentsat all times material herein are and have been engaged in the business of deep-seafishing with John Grgas as managing owner and Nick Gargas as master.Vincent Budrovich, Francis Budrovich, Emil Antonio, Nick Mezin, and WesternBoatbuilding Company, herein calledDelores M.Respondents, are coowners of theMVDeloresM.At all times material herein,DeloresM.Respondents have beenand are engaged in the business of deep-sea fishing with Vincent Budrovich as masterand Harvey Petrich as managing owner.John Cvitanich and Tom Mason, herein calledSea KingRespondents, are co-owners of the MVSea King.At all times material herein,Sea KingRespondentsare and have been engaged in the business of deep-sea fishing with John Cvitanichas managing owner and master.Steve Gargas, Anita Gargas, Francis Trutta, Mate Trutta, and Frank S. Gargas,herein calledColumbiaRespondents, are coowners of the MVColumbia.At alltimesmaterial herein,ColumbiaRespondents are and have been engaged in thebusiness of deep-sea fishing with Steve Gargas as managing owner and master.Nick Mariicovich and South Coast Fisheries, herein calledNew Sea RoverRe-spondents, are coowners of the MVNew Sea Rover.At all times material herein,New Sea RoverRespondents are and have been engaged in the business of deep-seafishing with Nick Marincovichas master.Norman Mezin and Western Boatbuilding Company, herein calledWesternFisherRespondents, are coowners of the MVWestern Fisher.At all times materialherein,Western FisherRespondents are and have been engaged in the businessof deep-sea fishing with Norman Mezin as managing owner and master.Andrew Rafkin, Jr., Matt Dragich, Peter Dragich, and Frank Kostrencich, hereincalledSea ScoutRespondents, are and have been engaged in the business of deep-seafishing with Andrew Rafkin, Jr., as managing owner and master.John Sestich, Dominic Picinich, Nick Mosich, Gloria Wall, and Miles Grades,herein calledArlene S.Respondents, are coowners of the MVArlene S.At alltimesmaterial herein,Arlene S.Respondents are and have been engaged in thebusiness of deep-sea fishing with John Sestich as managing owner and master.George Stanovich, John Stanovich, Nickolas Stanovich, Carl A. Larsen, LouislaMont, William Suyter, and French Sardine -Co., herein calledGolden WestRe-spondents, are coowners of the MVGolden West.At all'times material herein,Golden WestRespondents are and have been engaged in the business of deep-seafishing with John Stanovich as managing owner and master.John Misetich in his own interest and as executor of the estate of Jakov Misetich,deceased, Dominick Misetich, Martin Tarabochia, Anton Karmen Misetich, CharlesA. Curevich, and Mathie D. Curevich, herein calledRonnie M.Respondents, arecoowners of the MVRonnie M.At all times material herein,Ronnie M.Respond-ents are and have been engaged in the business of deep-sea fishing with John Misetichas managing owner and master.John Zorotovich, Philip Mladineo, Martin Monas, Anton Misetich, Ivan Misetich,and Dominick Misetich, herein calledDefenseRespondents, are coowners of theMVDefense.At all times material herein,DefenseRespondents are and have beenengaged in the business of deep-sea fishing with John Zorotovich as managing ownerand master.Lawrence Zuanich, John A. Zuanich, and Constants Zardeneta, herein calledStrangerRespondents, are coowners of the MVStranger.At all times materialherein,StrangerRespondents are and have been engaged in the business of deep-sea fishing with Lawrence Zuanich as managing owner and master.John K. Vilicich, eiecutor of -the estate of Andrew Vilicich, deceased, is the op-erator of the MVMarsha Ann.At all times material herein, Andrew Vilicich, owner 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDand John K. Vilicich, executor of the estate of Andrew Vilicich, deceased, hereincalledMarsha AnnRespondents,are and have been engaged in the business ofdeep-sea fishing with the MVMarsha Ann.Respondent American Tuna Committee is an association of the Respondentsnamed in the paragraphs immediately above, representing them in their dealingswith labor organizations.Coast Fisheries, Division of Quaker Oats Company, herein called Coast Fish-eries, is engaged at San Pedro, California, in the business of processing, canning,and distributing tuna, sardines, and other fish.Van Camp Sea Foods Company, Inc., herein called Van Camp, at San Pedro,California, is engaged in the business of processing, canning, and distributing tuna,sardines, and other fish.French Sardine Company, a/k/a Star-Kist Foods, Inc., herein called Star-Kist,at San Pedro, California, is engaged in the business of processing, canning, anddistributing tuna, sardines, and other fish.South Coast Fisheries, Inc., herein called South Coast, at San Pedro, California,is engaged in the business of processing,canning, and distributingtuna, sardines,and other fish.Each of the canneries named in the last four paragraphs above ships directly topoints located outside of the State of California canned fish valued in excess of$100,000 annually.LiberatorRespondents in the year 1955 sold and delivered to Coast Fisheriesfresh fish valued at $101,405.27.City of Los AngelesRespondents in the year 1955 sold and delivered to VanCamp fresh fish valued at $148,854.31.Delores M.Respondents in the year 1955 sold and delivered to Van Camp freshfish valued at $130,677.30.Sea KingRespondents in the year 1955 sold and delivered to Star-Kist fresh fishvalued at $141,444.77.ColumbiaRespondents in the year 1955 sold and delivered to Van Camp freshfish valued at $175,707.34.New Sea RoverRespondents in the year 1955 sold and delivered to South Coastfresh fish valued at $67,937.30 and sold and delivered to Star-Kist fresh fish valued at$42,195.61.Western FisherRespondents in the year 1955 sold and delivered to Star-Kistfresh fish valued at $144,434.07.Sea ScoutRespondents in the year 1955 sold and delivered to Star-Kist freshfish valued at $118,722.02.Arlene S.Respondents in the year 1955 sold and delivered to Van Camp freshfish valued at $138,842.53.Golden WestRespondents in the year 1955 sold and delivered to Star-Kist freshfish valued at $214,121.67.Ronnie M.Respondents in the year 1955 sold and delivered to Star-Kist freshfish valued at $132,121.01.DefenseRespondents in the year 1955 sold and delivered to Star-Kist fresh fishvalued at $117,635.32.StrangerRespondents in the year 1955 sold and delivered to Star-Kist freshfish valued at $154,895.35.Marsha AnnRespondents in the year 1955 sold and delivered to Star-Kist freshfish valued at $139,191.80.All the Employer Respondents herein named fish for tuna in foreign and inter-national waters, and each Respondent annually delivers to the San Pedro canneriesabove named tuna from foreign and international waters valued in excess of$100,000.Each of the Employer Respondents and American Tuna Committee is an em-ployer within the meaning of Section 2(2) of the Act and at all times materialherein has been engaged in commerce within the meaning of Section2(6) and (7)of the Act.IL THE LABOR ORGANIZATIONS INVOLVEDSeine and Line Fishermen'sUnion of Los Angeles Harbor Area,Seafarers'Inter-national Unionof North America, AFL-CIO,herein called Seine and Line, is a labororganization within the meaning of Section2 (5) of the Act.Fishermen's Union, Local 33, ILWU,herein called Local 33 is a labor organizationwithin the meaning of Section 2(5) of the Act. MV "LIBERATOR," ETC.III.THE UNFAIR LABOR PRACTICES-35In early 1955, the commercial fishing fleet with which we are here concerned wascomposed of approximately 120 vessels based at San Pedro, California; 52 wereunder contract with Local 33, and 68 with Seine and Line. The Local 33 work agree-ment dated 1949 was, by reason of its terms, automatically renewed from year toyear.The agreement set forth working conditions and crew shares.Annually, orperhaps more often if conditions required, a supplemental agreement was negotiatedsetting forth the ton prices at which shares would be calculated.The supplementalagreements remained in effect until changes were negotiated.The year 1955 witnessed a falling in tuna prices.Masters of vessels sailing inDecember 1954, in the expectation of being at sea for some time, inquired of offi-cials of Local 33 if Local 33 would insist upon payment to crewmembers of sharesbased upon the ton prices set forth III the most recent supplement in the event thatthe canneries would not buy at that price.Local 33 officials told the masters thatin such a contingency every effort would be made to persuade the crews to acceptlower prices.In February and March 1955, crews represented by Local 33 adjusted to the lowercannery prices in making settlements for the catch but as prices continued to declineduring the summer of that year, they refused to accept further cuts.Thus the vesselshere concerned found that they had to settle with their crews on the basis of pricessubstantially in excess of those at which the catch could be sold.Beginning in July 1955, masters of vessels under contract with Local 33, laid uptheir vessels in San Pedro finding it unprofitable to fish for tuna under the pricearrangement.Delayed by a strike of workers in the San Pedro canneries, the sardine fishing seasonopened about November 7 and ended, insofar as we are here interested in lateDecember. Some but not all of the tuna vessels had nets suitable for sardine fishingand in consequence some of the vessels named in the caption of this report did somesardine fishing in November and December 1955; others did not.The 1949 agreement between the masters and owners and Local 33 was terminableupon 60 days' notice prior to the end of any calendar year.On October 10, 1955,such a notice of termination was served on Local 33 in behalf of theSea Scout.On October 26, through counsel, all of the Employer Respondents except theMarsha Annfiled similar notices of termination effective January 1, 1956.TheMarsha Anntook the same action on the following day.Shortly prior to October 26, all of the employer Respondents except theMarshaAnnformed what now is known as -American Tuna Committee, each binding him-self not to deal separately with Local 33 and constituting American Tuna Commit-tee, herein called ATC, as their sole and exclusive bargaining representative in mat-ters affecting their relations with crewmembers.It appears to be the fact that all vessels fishing for tuna from San Pedro have beenand are under contract either with Local 33 or Seine and Line in respect to theircrews.It seems not to have been feasible for any master or boatowner to have as-sembled a crew and to have engaged in fishing without first reaching some sort ofaccord with the labor organization representing the crewmembers.The argumentis advanced by the Employer Respondents that the crewmembers are not employees;that the crew and the master engage in a joint venture, the master supplying theboat, fishing gear, and his skill; the crew supplying their labor; and all sharing inpredetermined proportion the expenses of the venture.Only when fish are caughtand marketed is any fund accumulated from which expenses may be paid and profitsrealized.It happens, of course, that some voyages are unsuccessful; the catch is sosmall that expenses are not covered and there is nothing to be distributed as earn-ings or profits.Clearly there is basis for contention that the relation betweenthe master and the crew is that of partners.But there are countervailing factors,among them the fact that the master selects the crew, that they serve at his pleasure,and that he effectively directs them.Finally, the Board in a recent representationproceeding i has found the crewmembers here involved to be employees. That de-cision is dispositive of the issue.But the relation between the masters and the crews gives color to and permitsunderstanding of the incidents occurring during the fall and winter of 1955 and1956.The masters knew that they could expect to man their boats only with indi-viduals who would be represented by Local 33 or Seine and Line and that they couldhope to sail and to fisb only after an agreement had been signed with one of thoseorganizations covering crew shares and prices to be paid for the catch. In the falliKriat Gradis,et at., 121 NLRB 601.641795-63-vol. 136-4 36DECIbIONS OF NATIONAL LABOR RELATIONS BOARDof 1955 boatsunder agreementwith Seine and Line were fishing for tuna as Seineand Line had agreed to accept the prices offered by the canneries.Boats underagreement with Local 33 were moored in San Pedro, Local 33 not having been per-suaded to follow the Seine and Line example.In October 1955 when the Employer Respondents met with counsel and formedATC they were casting about for a means to get their boats to fishing and to bringto a halt the losses which surely were mounting as the boats remained idle.Thefirst step was to terminate the bargaining agreements with Local 33.The termina-tionswere timely and effective.With the end of the year no contractremainedrunning between-the Employer Respondents and Local 33.As the year bore on to a close members of Local 33 were informed by theirunion that the Employer Respondents had a purpose to discharge all of them atthe end of the sardine fishing.Anthony Sokolicb, Local 33's secretary, appearsto have equated the letters of termination to withdrawals of recognition.Protestingthat the terminations were not effective, Sokolich in mid-December wrote to CarlGould, ATC counsel, asking for a meeting to discuss the terminations and, perhaps,the negotiations of new contracts.Gould replied that he doubted the majoritystatus of Local 33 and ignored the request that he set a convenient date for meeting.Gould took the position (one maintainedthroughout the hearing by the EmployerRespondents) that crewmembers ceased to be employees when the boats ended fish-ing for 1955.Local 33 argued that in practice the composition of crews changedvery little from year to year; that a crewmember had an expectation of continuedemployment unless someone in behalf of the employer told the crewmembers other-wise or unless he quit.This brings into focus a salient point of dispute.The 14boats involved in this matter were for the most part owned, managed, and mannedby individuals of Yugoslav ancestry.None of the boats carried more than 12persons including the masterand somehad smaller complements of personnel.Byreason of kinship, propinquity,and commonlanguage, the fishermen were gener-allywell acquainted.Most masters knew by reputation and observation who thegood fishermen were.Most fishermen knew what vessels promised, by reason ofdesign, equipment, or skill of the master, the highest earnings.The Yugoslav fish-ermen constituted in San Pedro harbor an enclave concerned with the fishing in-dustry.I credit the.witnesses for the General Counsel to the effect that once hireda crewmember finding his berth satisfactory and hearing no word to the contraryfrom the master had an expectation of continuing to work aboard the same vessel?As it developed, Sokolich was correct in viewing the letters of termination aswithdrawals of recognition.Relying upon the fiction that crewmembers ceased tobe employees at the terminationof a season,the Employer Respondents asserted,through Attorney Gould, that they had no employees and that, therefore, no labororganization had statusas bargainingrepresentative.From the evidence in thisrecord the likelihood that Local 33 was in fact the majority representative of thecrewmembers seems great but if obligation existed on the part of the EmployerRespondents to meet with and bargain with representatives of Local 33 in 1955 orthereafter the complaintdoes not so allege.Thus the refusal of the Employer Re-spondents to meet with Local 33 in response to the latter's request cannot be andis not here viewed as a violation of the Act.But the refusal to bargain is a fact and need not be ignored. In a letter to At-torney Gouldin lateDecember, counsel for Local 33 offered to show satisfactoryevidence that the crews were Local 33 members.No opportunity to make thatshowing was afforded.During the closing months of 1955, representatives of some of the Employer Re-spondents (these incidents will be set forth in some detail later in this report) toldvarious crewmembers that Seine and Line would hold the contract for the crewsafter January 1 and that Local 33 members would have to join Seine and Line inorder to continue their employment. I creditwitnessesfor the General Counselas to suchincidents.One of the factorsleadingto such a resolution is thepositionthat the Employer Respondents fouhd themselves in at thattime.They were un-able to fish because the bargaining representative of the crews would not agree toaccept the cannery price.Vessels under contract with Seine and Line were facedwith no such problem.The disadvantage of a Local 33 contract in contrast to onewith Seine and Line was painfully manifest.Viewed simply, the price demands ofthe crew constituted a cost of doing business. If a competent crew could be ob-tained at a lesser price,commonsensedemanded a change.But in, truth the Em-ployer Respondents had no such freedom of choice.They'could try to seek agree-mentwith Local 33 and' they had before October done so without success.They2 SeeN L R.Bv.Waterman Steamship Corporation,309 U S. 206. MV "LIBERATOR," ETC. ,37could offer the cannery price and take along any competent person who was willingto go.The second alternative was chimerical and probably was not even considered.Local 33 members would not fish without a contract; nor would members of Seineand Line.The Employer Respondents would have been astounded had it beenotherwise.With few exceptions the Employer Respondents were content with the crews asthey existed when fishing for 1955 ceased.Except as to an individual here or thereeach employer would have been pleased to continue into 1956 with ,the same crewbut he knew that he could not do so profitably unless his crew would agree to fishfor the cannery price.In early November Local 33 offered to let its members fish at the current pricesprovided employers would guarantee that boats be unloaded within 10 days afterarrival in port.The Employer Respondents never responded to this proposal.A letter from Attorney Gould to Local 33 dated December 28, mentions thatSeine and Line claimed the right to represent crews hired by the Employer Re-spondents.Such a claim could not have had substance in that on that date fewnew crewmembers had been hired.Because the Employer Respondents had terminated the agreements as they existedin 1955 because it appeared that no opportunity to bargain for new agreements wasto be afforded, and to force the Employer Respondents to continue the bargainingrelationship and the continued employment of the 1955 crews, Local 33 beganpicketing the vessels owned by the Employer Respondents on December 27 andcontinued to do so until a prohibitory injunction issued against it from a Californiacourt in early January.On or about December 27, upon advice from Attorney Gould, the Employer Re-spondents (with exceptions later to be noted) sent to each member of the 1955crews registered letters reading:Since the season ends December 31, 1955, and because I do not know if youwill be a member of the crew for the season commencing January 1, 1956,please see to it that your personal belongings that you may have aboard are noton the boat after midnight December 31, 1955.If you do not remove your personal possessions I shall not be responsiblefor them after January 1, 1956.Crewmembers customarily left some clothing aboard the boats between voyagesand ordinarily did not remove them until certain that they would not be making thenext trip.Anyone quitting a boat would naturally remove his belongings.TheGeneral Counsel argues that a direction to remove is tantamount to a discharge.Witnesses for the Employer Respondents testified that they were following theadvice of their attorney and that they feared, upon such advice, that the 1955 crewswould have an employment contract for 1956 if such a direction was not given.The wording of the notice constitutes an accurate description of the situation asitexisted in late December. In fact the Employer Respondents did not know iftheir old crews were to sail again with them.Evidence that some of these employerswere willing and eager to reship their old crews abounds. So does evidence that thecrewmembers would not then sail without the protection of a contract between theEmployer Respondents and Local 33.As the crews were forming in early January,members of Local 33 would not go through the picket line then being maintainedby their union.As the contract between Local 33 and the Employer Respondents contained ano-strike clause, it is argued that the picketing which began on December 27, beforethe end of the contract term, was in violation of that clause, that Local 33 was en-gaging in an unlawful strike, and that the strikers thus lost status as employees.This concept deriving from Section 8(d) of the Act postulates an obligation tobargain on the part of the offending union and is designed to implement Section8(b)(3) of the Act.There is no allegation in the complaint that Local 33 wasunder a duty to bargain with the Respondent Employers orvice versa.I find nomerit in this contention .3In late December and early January the Employer, Respondents began hiringcrews for the 1956 season.Only a few of those who had sailed with them in 1955under a Local 33 contract were formally and explicitly offered a "chance" for 1956.In other years masters merely notified their old crews to prepare to fish.Now, evenbefore the picketing began, some of the Employer Respondents sought new crew-members.This did not result from any dissatisfaction with the old crews but rather9 See alsoWakefield's Deep Sea Trawlers, Inc., and WakefieldFisheries,Inc.,112NLRB 1357. 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrom a conviction that the old crews would not sail unless agreement was reachedwith Local 33.The clothes letters, I find, were intended to signal the end of theemployment relation and to leave the employers free to make whatever arrange-ments proved feasible for the oncoming season.And so it remained. The employers set about hiring their crews. Local 33 main-tained its position, insisting that the employers renew the terminated contracts andthat only Local 33 members be hired. By some date in February all the vessels hadleft San Pedro for the fishing grounds.On March 29, 1956, Local 33 released itsmembers to fish on any vessel and under any conditions they found it necessary toaccept.Having unlawfully discharged their crews in late December, the Employer Re-spondents were of course thereafter bound to offer reinstatement.But no offers ofthat precise nature were made.True it is that some individuals among those com-prising the 1955 crews were urged to fish and that such offers were uniformly re-jected.The reasons for rejection were articulated variously by the individuals soapproached.All were firm in one respect.They would not fish without the ap-proval of Local 33.This reason by its nature had to and did include objection toaccepting Seine and Line as bargaining agent. Some mentionedtheir reluctance orunwillingness to join another labor organization. In no circumstance after January 4was any one of the employers free to make a nondiscriminatory offer of reinstate-ment or even employment. They were disabled in that respect by the contract withSeine and Line.They are in no better situation today.Now it is true that at no time prior to March 29, 1956, could the Employers havepersuaded members of Local 33 to fish without capitulating to the demands ofLocal 33.This they werein norespect required to do. It is accurate, I think, tosay that the employers until Local 33 freed its members to do so could not havehired most of those in the crews that were discharged in late December.Had theemployers not enmeshed themselves in an unlawful contract with Seine and Line,they could have made _ valid offers of reinstatement at any time and, upon refusal,hired premanent replacements.But, as has been seen, they have never been in asituationwhere, while honoring their contract commitments to Seine and Line,valid offers could be made. It follows then, and I find, that no valid offers of rein-statement or of employment have been made to any of the individuals comprisingthe discharged crews and that those hired in their stead are not replacements.Know-ing that they could not assemble crews of reasonable competence except from thepool of fishermen who were members of Local 33 or of Seine and Line, aware thatthey could not sail with any crew without first entering into a contract with one ofthose organizations,and seemingly convinced that their economic interests requiredthem to deal no longer with Local 33, the Employer Respondents at the end of 1955cleared the decks for the new season by telling the 1955 crews that their employ-ment in 1956 was uncertain.They were willing enough to go along with the oldcrews, indeed, eager to do so, but not if that meant a contract with Local 33.Andthey believed, correctly I think, that it did.So, where to turn?Not, surprisingly, to Seine and Line. Some of the EmployerRespondentswith theircounsel,Carl Gould,met on January3with John Calise, arepresentative of Seine and Line.One of their number, Dominic Misetich, under-took to obtain a list of those who would comprise the 1956 crews and submit it toCalise.Later that day he did so. That evening, claiming that Seine and Line repre-sented a majority of the crew members, Calise offered a form of contract for signa-ture.In the early hours of January 4 some of the individual Employer Respondentssigned.Gould signed for ATC. Seine and Line was not the majority representativeof crewmembers on any of the vessels at that time.The contract required membership in Seine and Line as a condition of employ-ment 30 days after hire and, seemingly as an alternative,required nonmembers topay "support money"to Seine and Line in amounts equaling dues, assessments, andother contributions exacted of members.A further provision, clearly affecting non-members, but not so surely applicable to members,conditions continued employ-ment upon the execution of a checkoff authorization permitting the master to with-hold from a crewmember's earnings all sums due Seine and Line.TheGolden Westand theStrangersailed for Peruvian waters on January 4 with-out crews.The masters or owners of neither boat signed the Seine and Line agreementon January 4. TheGolden Westreturned to San Pedro in June 1956.TheStrangerremained in South American waters and was lost at sea in 1958.The working agreements between the Employer Respondentsand Local 33-theagreements which the employers terminated at the expiration of 1955-required as acondition of employment that crewmembers either be members of or pay dues toLocal 33. In that no 30-day period after employment was permitted to bring about MV "LIBERATOR,"' ETC.39compliance with that condition, the agreements failed to meet the requirements ofSection 8(a)(3) of the Act. The picketing by Local`33 beginning on December 27,1955, had as one purpose that of forcing the Employer Respondents to renew theworking agreements.Witnesses for the General Counsel who were members ofLocal 33 at that time testified that they would not accept employment on the vesselsoperated by the Employer Respondents unless an agreement was reached withLocal 33. I find as a fact that the Employer Respondents could not have recruitedcrews from among members of Local 33 without first reaching agreement with thatorganization.Instances in which job offers were made to individual Local 33members and rejected will be detailed.On January 16, Anthony Sokolich, Local33's secretary, wrote to Attorney Gould that members of Local 33 would sail onvessels of the Employer Respondents if:1.All members of the crew were members of Local 33.2.Members of the 1955 crews were given preference for hire.3.The 1955 agreement was renewed.Except on the conditions recited members of Local 33 were not available for em-ployment.Obviously the Employer Respondents could not have accepted the con-ditions without violating the Act. Just as obviously, it was not the fear of a vio-lationwhich held the employers back from compliance with these terms.Theywere eager to get about their business; to get their vessels manned and out to wherethe fish were to be found. They had found Local 33 unsympathetic to their eco-nomic plight in contrast to the attitude of Seine and Line. So they signed contractswith Seine and Line, recognized that organization as the bargaining representativeof crews still largely to be hired, and required crewmembers to become members ofor to pay dues to Seine and Line. This was a violation of the Act that they couldcommit without great compunction, for it served to solve, seemingly at least, thevery practical problem of how to get on to fishing with some promise of eventualprofit.The Seine and Line contracts were unlawful in execution and enforcement.Thatorganization was not at any time material the bargaining representative of the crews.From the moment of execution the Seine and Line contracts required crewmembersto accept as a condition of continued employment the unlawful condition that theybecome members of or pay dues to Seine and LineAs members of Local 33 were unwilling to fish in early 1956 unless the EmployerRespondents would come to terms with Local 33 and as "coming to terms" meant therenewal of an agreement containing provisions repugnant to the Act, the employerswere free to hire their crews where and how they could, permanently replacing thoseof the1955crews who would not sail under any lawful conditions imposed by theemployers.But the conditions imposed were not lawful. First, the 1956 crews wereobliged to accept a bargaining representative chosen for them by their employer.Second, they were required as a condition of continued employment either to becomemembers of or to pay dues to that assisted organizationThe argument in support of the complaint is that the 1955 crews were dischargedin late December in order that the employers need no longer deal with Local 33Theemployers had reason to believe, and surely did so, that the 1955 crews would notfish until and unless agreement was reached with Local 33The letters telling crew-members to remove their belongings from the boats evidences that agreement withLocal 33 would not be sought and was not desired. They also told the recipientsthat the employers would not, as in the past, assume a continuing employmentrelationship.At least to the extent that the crewmembers to whom the letters wereaddressed could no longer plan with assurance upon fishing in 1956 on the sameboat as in 1955, the letters amounted to dischargesThe employment relation waschanged. It is important of course to decide why this was doneExcept for reasonsforbidden by the Act the employers were wholly free to select their crews. Becausea crewmember had fished on a vessel in 1955 he was not clothed with a right to fillthe same berth in 1956. But he did have a right to have his employment in thelatter year unaffected by any preference he may have held in regard to a bargainingrepresentative.I consider it to be manifest almost beyond argument that the letterswere sent in order to brine to an end whatever employment relation existed betweenthe employers and the 1955 crews and that this termination was motivated by thedetermination of the employers no longer to deal with Local 33.Although underthe allegations of this complaint, no finding can be made that the employers wereunder any sort of duty to deal with Local 33 it does not follow that they could law-fully terminate their crews in aid of a design to avoid a necessity to deal with thatorganization.I find that the letters referred to were designed to accomplish the dis-charge of the 1955 crewmembers because they were adherents of Local 33.Thedischarges were unlawful and in violation of Section 8(a) (1) and (3) of the Act. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetermined as they were to have no contract with Local 33, the employers none-theless were willing and, indeed, eager to retain some individuals from their 1955crews.But on and after January 4, 1956, any offer of employment was necessarilyconditioned upon acceptance by the crewmember of Seine and Line as bargainingrepresentative and entailed the requirement that dues or the equivalent be paid toSeine and Line.Local 33 members were not available for employment on thoseterms.The policy of Local 33 was "No contract, no work."Because those individual members of the 1955 crews, who will later be identifiedas those discharged in late December and not since unconditionally offered reinstate-ment or employment, were not available for employment from the inception of thepicketing on December 27, 1955, to March 29, 1956, they lost no earnings during thatperiod.It seems to be true that the decision of Local 33 on March 29 to free itsmembers to fish wherever opportunity came was not communicated to the employers.I consider this to be an irrelevancy.The employers were under a continuing obliga-tion to remedy their unfair labor practices; to seek out and offer unconditional rein-statement to those they had unlawfully discharged.This they never have done.That such offers may have been rejected even after March 29, or that the employersmay not have known of the change of position on the part of Local 33, avails them,nothing.They have yet to offer reinstatement or reemployment to any of those dis-charged unaccompanied by the condition of Seine and Line representation and therequirement to pay dues to that organization.As, for the most part, the 1955 crews were terminated on or about December 31,1955, for discriminatory reasons, the individuals affected retained their employmentrelation to the employers.As those unlawfully terminated constituted a majority ofthe crewmembers in the ATC unit, as they were not members of Seine and Line andhad not designated Seine and Line as bargaining representative, it follows that Seineand Line did not represent a majority of the crewmembers in the ATC unit when thecontracts were signed on January 4, 1956.As will appear, even if the discharges ofthe 1955 crews had not been unlawful, Seine and Line on January 4, 1956, did notrepresent a majority in the ATC unit for the reason that the employers had not on thatdate hired more than a few of those who would comprise the 1956 crews.Evidence and findings in respect to each of the several Employer Respondentsfollows under the heading of the vessel involved.New Sea RoverNick Marincovich became master of theNew Sea Roverin 1950 and was still inthat status at the time he testified.With Marincovich and a crew of 11 the boatceased fishing for 1955 on July 23 because of the price difficulty.Marincovich toldhis crew that he would call them when they were neededSometime in Decembersome of thecrew assistedMarincovichin removinga portion of the last catch fromstorage to a cannery.In October Marincovich joined the group which later became known as ATC andempowered Attorney Gould to terminate his contract with Local 33The complaint alleges that Marincovich on or about December 26, 1955, dis-charged Vince Beato, Nade Bozin, Jack Tudor, Mike Mavar, and Thomas Barcotbecause of their membership in and activity in behalf of Local 33Each of thosenamed was at all timesmateriala member of that organization It is further allegedthat on or about December 23, 1955, Marincovich warned employees that he woulddeal only withSeine andLine after January 1 and that after that date he refused tohire any of his discharged employees except upon condition that they join Seine andLineOn December 29, 1955, after the date when Local 33 pickets appeared at his boatand those of others comprising the ATC, Marincovich sent a letter to each memberof his 1955 crew asking that personal belongings be removed from the vessel andsaying thathe was uncertainwhether the addressee would be a member of the crewfor the oncomingseasonIn lateDecember and early January but before January 3,according to Marincovich. he promised iobs aboard the vessel to six individuals,none of whom had fished for him or with him before. Of the six only four fished ontheNrw Sea Roverwhen it left San Pedro in February 1956Marincovich he testi-fied. did not knowthe union affiliationof any of thesix towhom he promised jobs.On January 4 he signed a contract with Seine and Line recognizing that organizationas the bargainingrepresentative of his crewand agreeingthat crewmembers becomemembers of or paydues to Seineand Line 30 days after hire as a condition ofemplovment.On January 3. Marincovich eave a list of names to Dominic Misetich, a partneron me of the ATC vessels.In histestimony Marincovich said that he could notrecall how manynames wereon that list. I assume that he did not list anyone to MV "LIBERATOR," ETC.41whom he had not promised a job so that he could have named no more than six.No more than 4 of these actually became members of the crew so that if all 4 weremembers of Seine and Line (and there is no evidence to that effect) they didnot constitute a majority of the crew of 10 which eventually sailed in February.Marincovich testified that he was satisfied with his 1955 crew and that it wasgenerally assumed that crewmembers would be continued in their jobs from year toyear unless there was dissatisfaction on the part of the employer or the crewmember.Marincovich could not explain why the clothes letter was sent to the members ofhis 1955 crew.He had said in the summer of 1955 that he would call the crew whenhe wanted them but not until he had hired several new men did he make an attemptto get any of the 1955 crew to return.About the middle of January 1956 he tele-phoned Thomas Barcot, a member of the 1955 crew, and asked him to fish. Barcotsaid that he would have to consult Local 33 and after doing so told Marincovichthat upon the advice of Local 33 he would not go.According to Barcot, Marin-covich said upon the occasion of the first conversation that he was "over in theother union."Marincovich denied that he made such a remark. It is unnecessaryto resolve this conflict.Marincovich had by that date signed the Seine and Lineagreement, it was no :secret that he had done so, and Barcot would not fish exceptwith the approval of Local 33.When theNew Sea Roverbegan fishing in February, 8 of the crew of 10 had notbeen of the crew at the end of the 1955 season. Two, Jack Marincovich and JohnKostranich, had been crewmembers at earlier times.I find that Marincovich discharged his 1955 crew in order to avoid aealing withLocal 33.Because of this discriminatory motivation the discharges were unlawful.Local 33 in early 1956 claimed to be the bargaining representative of his crew; sodid Seine and Line.Neither supplied evidence in support of the claim but Local33 offered to do so. It is hornbook law that in such a situation an employer may notaccept the naked claim of either and if he does so not alone unlawfully assiststhe favored union but interferes with the freedom of choice of his employees.4By extending recognition to Seine and Line in the circumstances given the Respond-ents owning and operating theNew Sea Rovercontributed support to Seine andLine within the meaning of Section 8(a)(2) of the Act. By contracting with Seineand Line to impose a checkoff arrangement upon employees for the collection ofamounts due to Seine and Line and by withholding and remitting such amountsto Seine and Line, these Respondents contributed financial support to Seine andLine in violation of Section 8(a) (2) of the Act.As has been said, the contract of January 4, 1956, required membership in or thepayment of dues to Seine and Line as a condition of employment. Such a contractarrangement between a labor organization and an employer find approval in theAct only if the labor organization is one not assisted by the employer and is in factthe majority representative of the employees in the bargaining unit.These condi-tions constitute affirmative defenses to an allegation that the membership or duespayment requirement is discriminatory and the burden to establish their existenceis upon the employer.Here, as has been seen, Seine and Line was a labor organi-zation assisted by the Respondents and there is no evidence that Seine and Lineon January 4 was in fact the majority representative of orewmembers in any bargain-ing unit.The January 4 contract is therefore unlawful and by its execution andenforcement theNew Sea RoverRespondents have interfered with, restrained, andcoerced their employees within the meaning of Section 8(a) (1) of the Act and havediscriminated in regard to hire and tenure of employment to encourage membershipin Seine and Line in violation of Section 8(a) (3) of the Act.DefenseTheDefensein 1955 carried a crew of 12 including the master, John Zorotovich,and two of his partners, Philip Mladineo and Martin Monsaas.The nine remainingwere members of Local 33. Because of the price dispute theDefenseceased fishingin July 1955 and remained idle for the rest of the year. In July Zorotovich was hope-ful that some agreement on price would be reached and that fishing would againbecome economically feasible.By November this hope had vanished and thecrew was told that there would be no more fishing that year. In October Zorotovichjoined what became known as ATC, authorized Attorney Gould to terminate thecontract with Local 33, and signed the mutual assistance pact.Ferdinand Granich, who became a member of theDefensecrew in 1948 andremained so, except for a year interlude, through 1955, testified that on December4 SeeNovak Logging Company,119 NLRB 1573, 1574 42DECISIONS OF NATIONAL LABOR RELATIONS BOARD24, 1955,Zorotovich told him that a letter was on its way to Granich telling himto remove his belongings from the boat.Granich asked if Zorotovich was going overto the "other union."Zorotovich answeredthat he was. In early January,Granichasked Zorotovich what his plans were for the year ahead, explaining that he wantedto look for other employment if that was necessary.Zorotovich asked if Granichwanted to fish on theDefense.Granich answered that he did.Zorotovich thenexplained that Seine and Line was forming a "B"union in which Gramch might ob-tain membership and thus clear himself for employment on theDefense.Granichobjected that he was content with Local 33.A short time later in a coffeeshop inthe presence of other fishermen,Zorotovich remarked that he preferred to have acrew comprised of Slav fishermen; "they're my own people."James Mirkovich came aboardtheDefensein the fall of 1954 and fished during the1955 season.A member of Local 33 since 1935, Mirkovich testified that Local 33was composed chiefly of Slavs and that members of other ancestry were usuallycooks or engineers.Sometime in the fall of 1955,after theDefensehad ceased fishingfor the year,Zorotovich told Mirkovich,the latter testified, that he belonged to agroup that had broken away from Local 33; that Seine and Line would be thebargaining agent for the crews.Mirkovich asked what effect the change wouldhave on his employment.Zorotovich answered that he did not know, observedthat he would like to have the 1955 crew back with him, and suggested that theycould get some sort of "probationary"membership in Seine and Line.On a stilllater occasion near Christmas,Mirkovich again sought to learn of Zorotovich whatthe new year would bring.Zorotovich again said that he would like to have his oldcrew back if they could make the necessary arrangements with Seine and Lineand suggested that Mirkovich see John Calise of that organization.Mirkovichanswered that he could not make a decision at that moment.George J. Bush was hired for work on theDefensein July 1954 and worked untilthe end of fishing by that vessel in 1955.About Christmas time in 1955 Zoro-tovich telephoned Bush telling the latter that he would receive a letter asking himto take his clothes off the boat and saying that Bush could continue as a crewmemberif he joined a Seine and Line "B" union.Bush answered that he did not know ifhe could do that.Bush wasthen and had been since 1948 a member of Local 33.Sometime in 1957 Zorotovich offered Bush employment on theDefenseand toldBush that it would be necessary for him to see John Calise to "sign up." Bushconsulted an official of Local 33 in the matter, learned that Local 33 had no ob-jection to his accepting the employment,but nonetheless refused the offer tellingZorotovich that he would like to fish with him after the union dispute had ended.Tony Marincovich was a crewmember on theDefensecontinuously from 1951 tothe end of the 1955 season.A day or two before Christmas in 1955 Zorotovich toldhim, Marincovich testified,that he was terminating his contract with Local 33 anddealing with another union.Zorotovich said that he would like to have Marincovichin his crew but could not do so unless Marincovich joined Seine and Line.Marin-covich replied that he had been a member of Local 33 too long to do such a thing.Vido Druskovich made but one trip on theDefense,the last one in 1955.Latein the year he 'asked Zorotovich what "was happening."Zorotovich replied thathe did not know.Druskovich then said that he had heard it said thattheDefensewas "going into another union."Zorotovich said that he had beard nothing ofthat.In February 1956, shortly before sailing on his first trip for that year, Zoro-tovich telephoned Druskovich offering him a chance to come along.After con-sultation with an official of Local 33 in which be learned that his union opposedan acceptance of this offer, Druskovich refused it.Another opportunity came inlateMarch.Druskovich delayed giving a final answer while Local 33 consideredwhether it should change its position in regard to letting its members sail on vesselsoper-ted by ATC members.When on March 29, Local 33 decided that it wouldno longer discourage such employment, Zorotovich had filled his crew vacanciesand no job remained for Druskovich.In October 1956, Druskovich returned to workon theDefenseand was still of its crew at the time of the hearing.Since somedate in February 1957 he has been paying dues to Seine and Line by means ofdeductions made by Zorotovich from his share of the catch.John Carpenter was hired as a member of theDefensecrew in March1955andworked until the vessel tied up in July of that year. In September he took an oppor-tunity to fish for sardines on another boat.Consulting Zorotovich in this matter,he was told that it was all right just -so Carpenter held himself ready to sail whentheDefensewas ready to leave.On December 24 (the record mistakenly readsSeptember 24) Zorotovich told Carpenter that he would receive a letter asking,dim to take his belongings off theDefense;that the letter was a device of a lawyer; MV "LIBERATOR," ETC.43and that an attempt was being made to fashion some sort of arrangement withSeine and Line so that Carpenter could continue as a crewmember.Carpenteranswered that he would have to consult with Local 33.Carpenter has had nocommunication with Zorotovich since except to receive the letter mentioned in thelast conversation.Antone Gaspar was the cook on theDefensefrom 1952 until July 1955. InNovember 1955 when Zorotovich told the crew that he would not go out again Gaspargot other employment ashore.About December 29, according to Gaspar, Zoroto-vich telephoned and asked Gaspar to be a member of the 1956 crew adding thatGaspar would have to join a Seine and Line "B" union.Gaspar refused sayingthat he wanted to stay in Local 33.Again in March Zorotovich telephoned tooffer employment.Gaspar said that he intended to stay with Local 33 and notto join any other union.George Kirchenschlager,firstsailedon theDefensein January 1954 and remaineda crewmember through 1955.He joined Local 33 in 1947.In lateNovember orearly December 1955, according to Kirchenschlager, he asked Zorotovich what layin the future.Zorotovich replied that "he couldn't meet the price," that Kirchen-schlager wanted to fish he would have to get a "B" card in Seine and Line. Kirchen-schlager answered that his action would be determined by what Local 33 agreed to.On December 30 or 31, 1955, learning from other crewmembers of the requirementthat he remove his clothing from theDefense,Kirchenschlager telephoned Zorotovichto discover what his status might -be.Zorotovich said that he was going to fish undera contract wiht Seine and Line and that if Kirchenschlager wanted to come alonghe would have to make arrangement with Seine and Line.Kirchenschlager saidthat he would do what Local 33 permitted. In March 1956, Zorotovich offeredhim another chance on theDefensesaying that Local 33 now had no objection.Kirchenschlager refused saying that he had other employment.At the beginningof 1956, according to Kirchenschlager, he had no plan except to fish on theDefensebut in late March an opportunity which might lead to steady work as a longshoremanwas developing.This caused him to refuse the March offer from Zorotovich. In1957 he made one trip on theDefense.The record does not suggest that he couldnot then have continued aboard that vessel had he desired to do so.Jerry'J.Marincovich came aboard theDefenseinOctober 1954 and remainedthrough the 1955 season. In late December 1955 Zorotovich phoned Marincovichsaying that a letter was being mailed relative to removing his clothes from the vesseland that Marincovich would have to join Seine and Line in order to fish on theDefense.Marincovich expressed doubt that Local 33 would permit him to fishunder such conditions and said that he would notify Zorotovich after consultationwith Local 33.Approval was not forthcoming from Local 33 and Marincovich didnot accept employment under the condition imposed by Zorotovich.John Zorotovich, the master and part owner of theDefense,testified that hejoined with other boatowners and masters in the fall of 1955 to follow the adviceof Attorney Gould in an attempt to reach some sort of arrangement that wouldpermit fishing on a basis that might be profitable.The price requirements of Local33 in 1955 could not be met. Thus he went along with the decision to terminate thecontract with Local 33 and to require members of the 1955 crew to remove theirpossessions from theDefense.Zorotovich asserted that he did not intend to dis-charge any crewmember and agreed that he was satisfied with the crew. Zorotovichconceded that in conversations with crewmembers in the fall of 1955 he mentionedthat there seemed to be a possibility that Seine and Line would be the bargainingrepresentative in 1956; said that he had heard of the formation of a "B" union inthat organization; and suggested that the crewmembers go to Seine and Line tolearn what was going on in that connection.On January 3, 1956, Zorotovich gavea list of crewmembers to his partner, Dominic Misetich, but could not recall howmany names were on the list. Zorotovich did not begin hiring for 1956 until afterDecember 29, 1955, and did not sail until February 4, 1956.He could not recallin his testimony who had been hired, if indeed anyone, before he signed the Seineand Line contract on January 4, 1956.The crew that sailed with him on Febru-ary 4 seems to have been woefully inadequate.At the conclusion of one trip Zoro-tovich discharged them.He testified: "I did not keep the crew after the first trip. Icouldn't.Either I had to get off the boat or I had to replace the crew. I mean therewas no choice."The sum of Zorotovich's testimony is an admission of the allegations of the com-plaint as to theDefenseRespondents.He could not fish with profit under the priceRespondents of gaining'an acceptable contract fromLocal33 and placed his problemin the hands of Attorney Gould for solution.Zorotovich followed the advice of 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis counsel in an unquestioning fashion asking only that some accord be reached thatwould permit him to fish with hope of profit.He had no desire to rid himself of the1955 crew.On the contrary he desired to keep that group as its members hadproved their proficiency as fishermen and apparently constituted a congenial as-semblage.The latter consideration was important.TheDefensewas often at seafor several weeks and the crewmembers both lived and worked together for suchperiods.I credit the testimony of the crewmembers of theDefenseas set forth above. Ithink that the testimony of Zorotovich does not in any substantial way deny theremarks or conduct so attributed to him.I find that Granich, Mirkovich, Bush, Tony Marincovich, Druskovich, Carpenter,Gaspar, Kirchenschlager, and Jerry J. Marincovich were discharged by Zorotovichon or about December 28, 1955, in furtherance of a plan to avoid entering into anysort of collectiveibargaining agreement with Local 33 and to deprive Local 33 ofany claim of right to represent members of the crew of theDefense.Of coursethe discharges discouraged -membership in Local 33 and thus constituted violationsof Section 8(a) (3) of the Act.By telling members of the 1955 crew that employment in 1956 would be condi-tioned upon membership in Seine and Line, or a "B" union or "another union," andby discharging the 1955 crew in the circumstances given, theDefenseRespondentshave interfered with, restrained, and coerced their employees in the exercise of rightsguaranteed in Section 7 of the Act, and have thereby violated Section 8 (a) (1) of theAct.By signing the Seine and Line agreement on January 4, 1956, and thereafter giv-ing effect to it, theDefenseRespondents assisted that organization and contributedfinancial support to it in violation of Section 8(a) (2) and (1) of the Act.Marsha Ann'Until his death on April 24, 1956, Andrew Vilicich managed the affairs of theMarsha Annwith the assistance of his son John.Although on more than one oc-casion in years past Vilicich had terminated his agreement with Local 33, for theyear 1955 he was party with Local. 33 to the same agreement as the othervesselswith which this report is concerned.On October 27, 1955, Vilicich sent a letter oftermination to Local 33.He did not then however join the ATC which was formingor retain the services of Attorney Gould.About December 29, 1955, following theexample of other ATC boatowners, he sent letters to members of the 1955 crew re-questing that they remove their belongings from the vessel.The master in charge of theMarsha Annat the beginning of 1955, VincentYelusich, quit in June or July of that year and Anthony J. Vidovich, a crewmemberbut one with some experienceas a master,was given command for the last tuna tripof 1955.Under instruction from John Vilicich, Vidovich told the crew before sail-ing that their employment was for one trip only.The last trip ended in early Sep-tember but a cannery strike delayed unloading until late November.While waitingto unload the crewmembers stood watches or employed others to do so.Anthony Vidovich testified that in the fall of 1955, John Vilicich told him thathe had terminated the Local 33 contract and at the beginning of the new year woulddeal with the "other" union.He assured Vidovich that the latter's job would notbe affected.In late December 1955, Vidovich and John Razevich, who had been hired as acrewmember for one trip in July 1955, were aboard theMarsha Anndoing somerepair or maintenance work on an hourly pay basis when Local 33 pickets appeared.Both Vidovich and Razevich stopped working and left the vessel.As the end of 1955 approached, Vilicich was uncertain as to who he might hireas master for the coming year.Late in December or in early January, Vilicich ar-ranged with one Mate Trutta to take over command of the vessel intending thatVidovich remain aboard as wheelman.Trutta did not testify.Andrew Vilicichdied before the hearing opened. John Vilicich testified that Trutta in early Januaryhad assembled eight crewmen for 1956.None of these were from the 1955 crew.But Trutta soon discovered that othercommitmentsdid not permit him to take thejob and Vidovich was asked by Andrew Vilicich toremain asmaster.On theoccasion of this offer, according to Vidovich, Andrew Vilicich handed hima list ofeightpersons asthose who would,in part, comprisethe 1956 crew.Vidovich asked,he testified, if he might notretainsome of the good men from the 1955 crew andwas told that Vilicichwanted noLocal 33members onthe boat.Vidovich tenta-tively accepted the job butseems not to havegreatly desired it foralmost immedi-ately cast aboutfor a similar post on another vessel and ultimately found one.Joseph Vilicich,a relativeof Andrewand John,sailed as masterwhentheMarsha MV "LIBERATOR," ETC.45Annleft San Pedro on February 7, 1956.None of the crew had been aboard thevessel in 1955 and only one or two of those allegedly hired by Trutta went along.Sometime in early January, on or before January 8, John Vilicich signed theagreement with Seine and Line which already bore the signatures of other EmployerRespondents.On January 4, Vilicichjoined in an actionwith the other EmployerRespondents to restrain picketing by Local 33. Joseph Vilicich upon becomingmaster selected his own crew.There is no evidence that Seine and Line ever repre-sented to any Vilicich that it represented a majority of any crew of theMarsha Ann.The complaint alleges that James Kaseroff and Christ Lisica of the 1955 crew weredischarged on or about December 26, 1955, because of their membership in oractivity in behalf of Local 33.Both were Local 33 members. Lisica was hired inJuly 1955 for one trip but still could have had an expectation of going along on the1956 trips.He testified, however, that he did not go back on theMarsha Ann be-cause Vidovich quit.Kaseroff who was hired in 1954 testified that he just waited tobe recalled for 1956 and was not.I find that the letters of December 29 to remove clothes from the vessel consti-tuted discharges of those to whom they were addressed who at the time of receiptwere employees of Vilicich. I conclude under the evidence here that Lisica was notin that category.Although he testified that Vidovich did not tell him that his em-ployment was limited to the last tuna trip in 1955, I thing that' the testimony ofVidovich must be credited on this point.The owners of theMarsha Annin thesummer of 1955 were uncommitted to the hire of Vidovich on any permanent basisand it is probable that he was instructed as both he and John Vilicich said that he,was to tell the crew not to expect employment for more than one trip. I find thatthe employment of the crew of theMarsha Annended when the catch was unloadedinNovember or December 1955 and that the letters to those individuals in lateDecember had no effect on their employment. It remains true, however, that theletters were a part of a design to rid theMarsha Annof Local 33 members to insurethat no obligation to bargain with Local 33 would devolve upon the ownersThe situation of Kaseroff is, I think, distinguishable from that of the rest of thecrew.He testified that he was hired in the latter part of 1954 with the understand-ing that he could stay as long as be desired. I think it apparent enough from histestimony that no express promise to that effect was made by Andrew Vilicich on theoccasion of his hire, but I have no doubt that Kaseroff thought that he had takenemployment of indefinite tenure.Thus I credit his testimony that he was not toldin the summer of 1955 by the skipper, Vidovich, or anyone else in behalf of theMarsha AnnRespondents that his employment would end with the completion ofthe last tuna trip. I have the impression gained from this record that unlike deck-hands, engineers are more frequently chosen by the owners of the vessels ratherthan by the skippers and that they look more directly to the owners as their em-ployer than to the skipper. I credit Kaseroff's testimony that he expected to con-tinue aboard theMarsha Annand in late 1955 awaited recall.The clothes letter inlateDecember of course told him that he was discharged. John Vilicich testified tosome dissatisfaction with Kaseroff and Steve Vilicich said that he was not a satis-factory engineer.The basis for this evaluation is alleged to be the failure of Kaseroffto make some machinery or equipment repairs during the last voyage of 1955. Butit is significant that Kaseroff was not discharged until the clothes letter was sent inlate December. John Vilicich testified that he sent the letter because he was advisedthat the other Employer Respondents were doing so upon advice of their counsel.Vilicich said that when he sent the letters he had reached no decision on whetherhe would keep the members of his 1955 crew thus it seems evident that the employ-ment of Kaseroff for 1956 was still in contemplation until the letters were sent. ,The letters, as has been found, were an implementation of a design to rid theEmployer Respondents of crews having Local 33 as a bargaining representative. Ifind that theMarsha AnnRespondents were party to this plan and that the lettersent to Kaseroff was intended as a discharge. It may be true, as John Vilicich testi-fied, that he thought Kaseroff to be a member of a union other than Local 33. Infact Kaseroff, according to his testimony, was a member of three unions, among themLocal 33This circumstance, I find, is immaterial.Given the purpose of the clothesletter as found, the fact that it accomplished the discharge of one or several whowere not members or not believed to be members of Local 33 provides no defenseto the Respondents.Both John and Steve Vilicich testified that they were present on occasions whenVidovich spoke with Andrew Vilicich in January 1956 and that they did not re-member any direction from their father that members of Local 33 not be hired.As theMarsha AnnRespondents were attempting to rid themselves of any obli-gation to deal with Local 33 and as they had discharged at least one of the 1955 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrew in furtherance of the attempt, the likelihood that Andrew Vilicichgave such adirection to Vidovichis great,particularly when this was done in connection withthe suggestionof Vidovich that he rehiresomeof the old crew. I credit Vidovichon thispoint.'Ifind that theMarsha AnnRespondents dischargedJames Kaseroffin aid of aplan to deprive Local 33 ofrepresentative status thus discouragingmembership inLocal 33 and thatMarsha AnnRespondentsthereby violated Section 8(a)(3) ofthe Act..Although it appears that some individuals were being considered for employmentbefore January 8, 1956, there isno competentevidence that any crew had been hiredbefore that date. It follows that the contractsignedon January 8 by theMarshaAnnRespondents with Seine and Line was not with a majority representative of the. rew for no crew had been assembled. By extending recognition to and contractingwith Seine and Line in the circumstances given and by giving effect to the contract,theMarsha AnnRespondentsassistedthatorganizationand contributed financialsupportto it in violation of Section8(a)(2) of the Act.By the discharge of James Kaseroff and by contracting with Seine and Line theMarsha AnnRespondentsinterfered with, restrained, and coerced their employeesin respectto rights guaranteed in Section 7 of the Act, and thereby violated Section8(a)(1) of the Act.City of Los AngelesIt is alleged that in late December 1955, John Grgas, the principal owner of theCity of Los Angeles,discriminatorily dischargedDusan Gargas, Roko Roman,Matt Gargas, Mate Lastavica, Joe Sunjka, Sreko Matura, and Steve Matura therebydiscouraging membership in Local 33.In August 1955 because of his impending absence from the United States, themaster, John Grgas, gave command of the vessel to his son Nick.With NickGargas as master the boatmade onetrip in August for tuna and during the fallfished for sardines until about December 18.As agent for the owners, Nick Gargasjoinedthe othervesselowners in terminating the contract with Local 33 and in em-powering Attorney Gould to act for him. John Grgas returned in December and latethat month letters weresentto the crewmembers named above directing them to re-move theirbelongingsfrom the vessel.On behalf of the owners of theCity of LosAngelesbut without information about the representative status of Seine and Line,Nick Gargas signed the contract with thatorganizationon January 4, 1956. The boatis still operating under thatcontract.Joe Sunjka came aboard theCity of Los AngelesinDecember 1954 as cook.He remained in that capacity throughout the tuna and sardine seasons of 1955.Afterreceiving the clothes letter Sunjka went to the boat and there met John Grgas whosaid, according to Sunjka's credited and undenied testimony, that it was not his faultbut rather that of his son Nick that he had gotten into this "trouble." John Grgaswent on to say that hewas going to sellthe boat and that he would give the crew firstopportunity to buy it.Sunjka obtained other employment but in June 1956 asked John Grgas for achance.In a few days he was rehired to his job as cook and remained in thatemployment to the date of histestimony.Dusan Gargas became employed aboard theCity of Los Angelesin early 1953and remained there until the end of the sardine season in 1955.According to Gargasduring the sardine season of 1955 Nick Gargas who was then the skipper said thathe thought the vessel would break away from Local 33 and perhaps enter into acontract with Seine and Line. In early January 1956, still according to Dusan Gargas,Nick Gargas said that the boat was going out under a Seine and Line contract andthat of the 1955 crew only Dusan Gargas, Lucky Matura, and Matt Gargas couldbe employed.Dusan Gargas said that he wanted to think the offer over and laterdecided not to accept it because he did not want to join anotherunion.In October1956, he was reemployed aboard theCity of Los Angeles.Sreko Matura, more commonly known as Lucky, became a crewmember on theCity of Los Angelesin 1946 and remained there until told to remove his belongingsin lateDecember 1955.As in the case of Dusan Gargas, Matura was offered em-ployment by Nick Gargas in early January 1956 which he did not accept.Herefused a further offer of employment aboard that vessel in June of that yearbecause of illness and finally went back to work in his old job in October 1956.MateLastavicacame ontheCity of Los Angelesin January 1953 and workedthrough the 1955 sardineseason. Inlate 1955, according to Lastavica, Nick Gargassaid he was goingto terminate the contract with Local 33 and hire another crew for1956.Nick Gargassaid, Lastavica testified, that as a Local 33 member he too would MV "LIBERATOR," ETC.47lose his employment.After removing his belongings from the vessel in responseto the instruction in a letter from John Grgas, Lastavica, he testified, had a conver-sation with John Grgas in which John Grgas said that he was satisfied with his 1955'crew but had gotten into something he could not get out of.About January 4, 1956, according to Lastavica, Nick Gargas offered him employ-ment aboard the vessel saying that Lastavica would have to join Seine and Line.Afew days later Lastavica refused the offer saying that he did not want to leave his union.Some time in January 1956, according to Lastavica, John Grgas said he was tryingto get at least three or four of his old crew to come back but none seemed to wantto come. John Grgas said that he wanted to get out of the agreement he had madebut it would cost hun $10,000 or $15,000 to do so. In October 1956, Lastavica wasreemployed aboard theCity of Los Angeles.SteveMatura, a crewmember on theCity of Los Angelessince early 1950, re-moved his belongings from the vessel after receipt of the clothes letter. In January1956, Nick Gargas said, Matura testified, that he needed four or five men for thecrew.Matura asked what the conditions of employment were and Gargas answeredthe same as before but under a Seine and Line contract.Matura said that he wouldbe willing to go back if the entire 1955 crew was retained but not otherwise. InJuly 1956 John Grgas offered Matura employment which the latter refused becausehe was then working on another vessel and could not leave in midseason.Matt Gargas, a crewmember on theCity of Los Angelesfor most of the yearsfrom 1945 through 1955, testified that in late December 1955, Nick Gargas said thathe could stay on the boat if he wanted to join Seine and Line.Matt Gargas removedhis belongings from the vessel but was reemployed on it in November 1956.Roko Roman, after working on theCity of Los Angelesfor 71/2 years, was in-structed to remove his belongings in late December 1955. In that same month, ac-cording to Roman, Nick Gargas said that he was going to change unions. Roman hasnot been employed on theCity of Los Angelessince.Nick Gargas testified that he was skipper of theCity of Los Angelesfrom Augustto December 18, 1955, during the absence of his father.Gargas denied that hetold any of the crew in the fall of 1955 that the vessel would be under a Seine and Linecontract for the next year and denied saying to anyone of them that he could stayin his employment only on condition that he join Seine and Line.Acting for theowners of theCity of Los Angeles,Nick Gargas signed the Seine and Line contracton January 4, 1956, without information he conceded that Seine and Line repre-sented a majority of his crew.Gargas denied speaking to Lastavica about fishing inJanuary 1956 or having a phone conversation with Lastavica about a union.The situation of theCity of Los AngelesRespondents was no different from thatof the other Employer Respondents. They had terminated the contract with Local 33and evidenced an intent no longer to deal with that organization.As a practicalmatter it followed that they had to contract with Seine and Line or find employmentother than fishing for their vessel.These circumstances weigh heavily against credit-ing the denials of Nick Gargas that he told crewmembers in the fall of 1955 that acontract with Seine and Line was in the offing and that membership in that organiza-tion would become a condition of employment in 1956. I credit the witnesses forthe General Counsel who testified to that effect.I find that theCity of Los AngelesRespondents sent the clothes letters in late1955 in order to discharge the 1955 crewmembers and to relieve themselves of anyobligation to bargain with' Local 33.The discharges discouraged membership inLocal 33 and, given the discriminatory motivation found above, constituted violationsof Section 8(a) (3) of the Act.By signing the Seine and Line contract on January 4, 1956, at a time when Local 33claimed a right to represent the crew and without evidence that Seine and Line in factrepresented a majority of the crew theCity of Los AngelesRespondents assistedSeine and Line and by reason of the contract contributed financial support to thatorganization in violation of Section 8(a) (2) of the Act.-By the discharge, by extending recognition to and contracting with Seine and Line,and by telling employees that employment was conditioned upon obtaining member-ship in Seine and Line, theCity of Los AngelesRespondents interfered with, re-strained, and coerced employees in the exercise of rights guaranteed in Section 7of the Act and thereby violated Section 8(a)(1) of the Act.ColumbiaThe complaint, has amended, alleges that in late December 1955, theColumbiaRespondents discriminatorily discharged Steven Dadich, Ante Matura, Sam Uskovich,Petar Uskovich, Bob Uglesica, and Frank Lezaja, and that the discharged employeeswere refused reemployment except on condition that they join Seine and Line. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is admitted that letters were sent on December 28, 1955, to all members of the1955 crew directing that they remove their belongings from theColumbia.Frank Gargas was skipper of theColumbiain 1955 and 1956. The last tuna tripfor 1955 ended August 6. The vessel fished for sardines from about November 7to December 2, 1955.Steven Dadich worked on theColumbiafor 3 years until his discharge in Decem-ber 1955.He was offered employment aboard the vessel in June or July 1957 butrefused it because of other plans.Frank Lezaja, on theColumbiasince 1951 was discharged in late December 1955.Bob Uglesich testified that he was hired in December 1955 as a cook with theunderstanding from Frank Gargas that he would remain through the 1956 tunaseason.At the end of the sardine fishing, according to Uglesich, on a date whichseems to be about December 21 or 22, Frank Gargas told Uglesich he would have tojoin Seine and Line in order to remain in his employment.Uglesich refused toswitch from Local 33 and has not been employed on theColumbiasince.Ante Matura was employed on theColumbiafrom late 1952 until late December1955, the date he was discharged.Sam Uskovich was on theColumbiafor 1 year. In December 1955 he had achance to go aboard thePioneerand seriously considered taking the offer but he didnot in fact accept it until January 1956.Uskovich conceded that thePioneeroffered abetter chance for earnings than theColumbia.Petar Uskovich became employed on theColumbiainApril or May 1955 andstayed until his discharge in late December of that year.Frank Gargas, the skipper of the vessel, on and after December 1954, testifiedthat Sam Uskovich quit his job in December 1955.Gargas who signed the Seine andLine contract on January 4, 1956, testified that he started hiring a new crew for theColumbiaabout December 21, 1955. 1 find it impossible to determine from Gargas'testimony just how many crewmembers he had hired before signing the Seine andLine agreement. It is possible that by that date he had assembled a crew of eight.There is evidence from which it may be found that the crewmembers removedtheir clothes from theColumbiabefore any instruction to do so came from Gargas.After the end of sardine fishing the vessel was taken to a repair yard where it re-mained until early 1956. Some of the crew if not all took their clothes from the vesselat that time and all shared in a division of the groceries.There is no contention, how-ever, by any party that the crew was discharged at that time.Following the advice of his counsel, Frank Gargas sent the clothes letters to hiscrew on December 28. I find that the clothes letters were intended to signal thedischarge of those to whom they were addressed.Because I am convinced thatGargas, like the other skippers, knew in December 1955 that he would enter into acontract with Seine and Line for 1956 as the only practicable alternative to continuinga relationship with Local 33, I find it easy to believe, despite his denial, that he toldUglesich in late December that the latter would have to join Seine and Line inorder to keep his job. I credit the testimony of Uglesich in this particular.If, as the evidence seems to indicate, Gargas had assembled 8 of an eventual crewof11 when he signed the Seine and Line contract on January 4, 1956, and there beingno evidence that all 8 were not members of Seine and Line, these circumstances wouldnot validate that agreement.First, the extension of recognition was unlawful be-cause Local 33 too was claiming a right to recognition and could back its claim by ahistory of bargaining withColumbiaRespondents.Second, the contract containedunion-security provisions permissible only in an agreement with a majority repre-sentative.There is no evidence that Seine and Line was on that date such arepresentative.I find that the Columbia Respondents discharged Dadich, Matura, Uglesich, PetarUskovich, Sam Uskovich, and Frank Lezaja in late December 1955 in aid of a de-sign to cease bargaining with Local 33 and to facilitate bargaining with Seine andLine.I credit the testimony of Sam Uskovich that he did not quit his employmentalthough he was considering doing so and thus disbelieve the contrary testimony ofGargas. I think that the testimony of Uskovich is the more reliable in that it is un-likely that he suffered any loss of earnings because of his discharge and thus has nofinancial stake in a resolution of that question. I recognize that the transcript oftestimony fails to record his answer that he would not want to leave his presentemployment to return to theColumbiaand grant the motion of counsel for theColumbiaRespondents to correct the transcript in that particular.He is nonethelessentitled to an offer or reinstatement and it will be recommended thatColumbiaRespondents be required to make one.By the dischargesColumbiaRespondents discouraged membership in Local 33and because of the discriminatory motivation violated Section 8(a) (3) of the Act. MV "LIBERATOR," ETC.49By extending recognition to and contracting with Seine and LineColumbiaRe-spondents assisted that organization and by virtue of the union-security provisions ofthe contract provided financial support to it.ColumbiaRespondents thereby violatedSection 8(a) (2) of the Act.By the discharges, by recognizing Seine and Line thus imposing a bargaining rep-resentative on their employees, and by telling Uglesich that continued employmentwas conditioned upon Seine and Line membership,ColumbiaRespondents interferedwith, restrained, and coerced their employees in the exercise of rights guaranteedin Section 7 of the Act and thereby violated Section 8 (a) (1) of the Act.Sea ScoutThe complaint alleges thatSea ScoutRespondents in late December discrimina-torily dischargedMilan Platisha, Nick Platisha, Miro Pesic, Marion Petrov, JohnBrunac, John Dragich, Mike Elich, John Radovich, and Vlailo Matejic.From and after the fall of 1954, Andrew Rafkin, Jr., was theSea Scout'sskipper.In 1955 the last tuna trip ended in July.With the same crew, the vessel fished forsardines from early November to about December 23.On December 31, 1955,Rafkin sent a letter to each crewmember telling him to remove his belongings fromthe vessel.John Dragich, a crewmember for 3 years, testified that after he got the letter fromRafkin, he and Matejic went to the vessel.Rafkin told them according to Dragich,on this occasion, that he would like to have them back in his crew but that theywould have to join Seine and Line.Dragich also testified to having a similar ifnot identical conversation with Rafkin in .the presence of Matejic on December 23.I am uncertain that Dragich in fact had two such conversations and my findingsare based upon the assumption that there was but one.Vlado Matejic, a crewmember for 10 years, testified that at the close of sardineseason on December 23, Rafkin said that everyone would have to belong to Seineand Line in order to fish onthe Sea Scout.Milan Platisha came on theSea Scout inDecember 1954 but had been fishing forRafkin on other vessels since 1948. In early December 1955, according to Platisha,Rafkin said that he had terminated the contract with Local 33; that Platisha waswelcome to stay in the crew but that he would have to join the "other union."Onthe last day of the sardine season, according to Platisha, Rafkin told the crew thatthey knew "what was going on" and that it was up to them to decide what theywanted to doNick Platisha had fished with Rafkin for 5 or 6 years on other vessels and 1 yearon theSea Scout.In December 1955, according to Platisha, Rafkin said that hehad an agreement with Seine and Line for 1956. It seems to be the fact that fromJanuary to June in 1956, Nick Platisha found it necessaryto remainashore in orderto care for an injured brother. In June 1956 he went back to his employment ontheSea Scout.John Brunac worked for Rafkin on another vessel for 7 years and came to theSea Scoutwith Rafkin in December 1954. In November 1955, according to Brunac,Rafkin said that he had terminated the contract with Local 33 and would have acontract with Seine and Line for 1956.Rafkin said that Brunac knew what he hadto do if he wanted to stay on the vessel. Brunac commented that he sawno reasonto leave Local 33 for anotherunion.At the end of the sardinefishing, stillaccord-ing toBrunac,Rafkin said that he would like to have the entire crew back but toldthem that they knew what they would have to do.Miro Pesic, who had been employed by Rafkin since 1951, testified that on thelast day of sardine fishing in 1955, Rafkin said, "You know, boys what is going on."Marion Petrov, Rafkin's father-in-law, worked for Rafkin on other vessels andthen on theSea Scout.At the end of the sardineseason,accordingto Petrov, Rafkinsaid he did not know what he was going to do. Petrov came back to work on theSea Scoutin August 1956.John Radovich, an employee of Rafkin's since1952 and a member of the crewof theSea Scoutin 1955, testified that after removinghis belongingsfrom theSeaScoutin earlyJanuary1956, he did not fishagainfrom thatvessel until offered em-ployment in 1957.For reasons of health, Radovich quit thatemployment inJuly 1957.Mike Elichbecame amember of the crew in April 1955. According to Mich, inNovember of that year, Rafkin said that hewas goingto have a contract with Seineand Line for the 1956 tunaseasonand asked Elich if he would fish in that circum-stance.Elich said that he would and Rafkin commented that he would like to keepthe samecrew that he then had.Aftergetting theletter to remove hisbelongings,Elich worked on the vesselinmakingrepairsbut as an employee of an engine 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany.During this period, according to Elich, he again told Rafkin that he waswilling to fish with him.About January 13, 1956, Elich phoned Rafkin to tell himthat he would not go fishing but thereafter took employment on another vessel.Although atone pointin his testimony Elich said that he told Rafkin that he wouldnot fish for him because he thought it not a good idea to change unions.He laterconceded that he may have givenas a reasonthe illness of his wife.Andrew Rafkin, Jr., who became skipper of theSea Scoutin the fall of 1954,testified that for the second and thirdtunatrips in 1955, he was forced to pay hiscrew by reason of his agreement with Local 33 on the basis of a higher price thanthat he received from the canneries who purchased the catch.On October 10, 1955, Rafkin notified Local 33 that he was terminating the con-tract with that organization at the end of the year.Thereafter he signed a power ofattorney and a mutual assistance pact thus joining the other Employer Respondentsin presenting a united front to Local 33.Rafkin denied in his testimony that he told any crewmember in 1955 that hewould have a contract with Seine and Line the following year; denied telling Brunacthat Local 33 wouldnever againrepresent the crew; and denied telling MilanPlatisha or any other crewmember that employment in 1956 would be contingentupon membership in Seine and Line.Rafkin conceded that he was content with his 1955 crew and asserted that he didnot intend whenhe senteach of thema letter asking that belongingsbe removedfrom the vessel to discharge any of them.Nonetheless, Rafkin didhire some newcrewmembers before Christmas thus indicating an awareness that not all of hisold crewmembers would return.Rafkin signed the Seine and Line agreement on January 4, 1956, at a time whenro more than 4 of the crew of 10 had been hired. Rafkin testifiedthat some time inJanuary 1956, Elich notified him that he would be unable to fish because of theillness of Elich's wife.Rafkin denied that anything was said in thisconversationab out unions.Here, as in the cases of the other vessels set forth earlier in this report,we againencounter the incongruity of a skipper discharging a crew with whichhe was en-tiroly content.The clothes letters I find were notifications of discharge.Again theonly motivation for the discharges is to be found in the determination ofSea ScoutRespondentsno longer todeal with Local33 and to enter intoa bargainingrelationwith Seine and Line. I credit the testimony of witnesses for the General Counselto the effect that in November and December 1955, Rafkin told crewmembers thathe would contract with Seine and Line for 1956 and that the crewmembers wouldhaveto join Seine andLine in orderto retainemployment. I find that such some-what cryptic comments as "you know, boys, whatis going on" and others similarlyphrased had reference to and were understood to have reference to the switchfrom Local 33 to Seine and Line.With less than half of his 1956 crew hired Rafkin signed the Seine and Line agree-ment onJanuary 4.Obviously Seine and Line could not then havebeen a ma-jority representative and in any event Local 33 was then claiming recognition.I find that by the discharge of Milan Platisha, Nick Platisha, Miro Pesic,MarionPetrov, John Brunac, John Dragich, Mike Elich, John Radovich, and Vlado Matejic,Sea ScoutRespondentsdiscouraged membership in Local 33 and as the dischargeswere discriminatorily motivated they were in violation of Section 8(a) (3) of the Act.By extending recognition to Seine and Line at a time when that organization wasnot a majority representative of the crew and at a time when Local 33 was claimingthe right to recognition;Sea ScoutRespondentsassistedSeine and Line. By includ-ing union-security provisions in the contract,Sea ScoutRespondents contributedfinancialsupport toSeineand Line.This assistance and financial support were givenin violation of Section8 (a) (2) of the Act.By the discharges, by recognizingand contractingwithSeine andLine, and bytelling employees that continued employmentrequiredmembershipin Seine andLine,Sea ScoutRespondents interfered with, restrained, and coerced employees inthe exercise of rights guaranteed in Section 7 of the Act, and thereby violatedSection8 (a)( 1 ) ofthe Act.SeaKingThe complaint alleges thatSea KingRespondentsdiscriminatorily dischargedLawrence Hanson and John Rukavina in September 1955 and John Starcich, NickSladich, and Louis Sasso in December of that year.Tuna fishing ended for .theSeaKing in August 1955. The skipper John Cvitanich,when the tuna was unloaded, told his crew that he had no suitablenet and was un-certain whether he would fishfor sardines.Some time later that fall, he obtaineda netand the vessel fishedfor sardinesbriefly and with littlesuccess.Sea King MV "LIBERATOR," ETC.51Respondents joined the other employers in terminating the contract with Local 33and in late December 1955, notified all of the 1955 crew.members to remove theirbelongings from the vessel.Lawrence Hanson testified that he came aboard the vessel in October 1954.After the completion of the last tuna trip in 1955, according to Hanson, Cvitanichtold the crew that he was ending the season and did not know what would happenin the future.Cvitanich went on to say, according to Hanson,that he was thinkingof "going AFL" and if so, the old crew would not be retained.Hanson suggestedthat in such a situation the groceries then aboard the vessel should be divided amongthe erewmembers.After some discussion, agreement was reached to divide theperishables and beer leaving canned goods and staples aboard.Hanson found otheremployment and removed his belongings from the vessel.Hanson testified thatbecause of the low price that fish was bringing and because of the labor disputes,he was unwilling to return to fishing at the time of the hearing.John Rukavina came on theSea Kingin October 1954.Rukavina testified thaton two occasions in August 1955, Cvitanich said he was going to have an AFL con-tract in 1956.The first such expression was made privately to Rukavina; the secondto other crewmembers as well.According to Rukavina it was this expressed inten-tion on the part of Cvitanich which resulted in the division of the perishables andbeer.Rukavina has not worked on theSea Kingsince August or September 1955.In February 1956, he was offered an opportunity to do so but answered that hewould not accept.Rukavina explained in his testimony that his refusal was causedby an unwillingness to join Seine and Line.Louis Sasso was first employed September 27, 1955, and was told by Cvitanich,he testified, that his employment would extend through the 1956 tuna season.Whilefishing for sardines in November 1955, according to Sasso, Cvitanich asked himin the presence and hearing of the cook, Starcich, what union he belonged to. Sassoanswered Local 33.Cvitanich then said that he was going to terminate his contractwith Local 33 beforegoingtoMexico for tuna. Sasso asked why he had not beengiven that information earlier for he had left -another vessel to take employment ontheSea King.Cvitanich commented, according to Sasso, that the latter did nothave to starve; that he could get membership in Seine and Line. Sasso answeredthat he would not go to another union whereupon Cvitanich said "that is all I cantell you.Thatis it,Iwill have to get another crew that does belong to the AFL."Saying that it was pointless for him to stay on fishing for sardines if he could notwork in the tuna season, Sasso told Cvitamch that he would leave the vessel whenit returned to port and did so in early November.According to Sasso, some timelater,Cvitanich telephoned saying that Sasso would receive a letter requiring himto remove his clothes from the boat and asking if Sasso had given more thought tojoining Seineand Line.Nick Sladich, who became a crewmember in October 1954, testified that whenthe vessel stopped fishing for sardines in 1955, Cvitanich said that the boat mightgo outagainif he managed to get a better net but if any of the crewmembers foundother employment they were free to take it.On December 30, 1955, Sladich received a letter from Cvitanich telling him toremove his belongings and went to the vessel several days later to do so. Speakingto Cvitanich on this last occasion, Sladich asked if it was necessary to join Seineand Line in order to fish on theSea King.Cvitanich answered that such a decisionwould have to be made by John Calise.A few days later, Cvitanich telephonedSladich to tell him that his job was still available.Sladich refused to return sayingthat Local 33 had decided that all of the old crewmembers had to return or nonewould.John Starcich, the cook on the SeaKingsince 1951, testified that on the last nightof sardine fishing in1955,Cvitanich told him that the vessel would be under contractwith Seine and Line in 1956 and asked what Starcich intended to do. Starcichanswered that he did not know.After getting the clothes letter, Starcich removedhis belongings from the vessel. In early January, Cvitanich asked Starcich to returnto work but because Local 33 would not permit its members to go aboard theSeaKing,he did not do so. Starcich testified that he had no recollection of any remarksby Cvitanich concerning unions when the groceries were divided at the end of tunafishing and that he did not overhear any conversation between Cvitanich and Sassorelating to Local 33 or Seine and Line.Dick Tomich, whose employment onthe Sea Kingbegan in 1951, left the vesselat the end of tuna fishing in 1955. Tomich then took a job ashore to see how pricemovements affected theearningsof fishermen.He too received -a clothes letter buthad long before taken his belongings from the vessel.641795-63-vol. 136-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Cvitanich, the skipper, testified that he quit tuna fishing in August 1955because of the price squeeze and told the crew to find other employment.Cvitanichdenied making any mention of the AFL on the occasion when the groceries weredivided and denied telling Rukavina that he was going to contract with the AFLfor 1956.According to Cvitanich, Hanson constituted a problem in that he dranktoo much and for that reason did not want him to continue in the crew. Cvitanichdenied that he told Sasso that he was hired for the 1956 tuna season and deniedthat he had any conversation with Sasso concerning the termination of the Local33 contract or any intention of contracting with Seine and Line. Sasso quit duringthe sardine season, according Cvitanich, because the net in use was inadequateand because of a warning from Local 33 that their members were going to lose theiremployment at the end of the year in any event.Cvitanich denied making anysuggestion to Sasso that the latter should consider joining Seine and Line.He alsodenied telling Starcich of any intention to sign a contract with Seine and Line.According to Cvitanich, he had hired at least five new crewmembers beforesigning the Seine and Line contract on January 4.TheSea Kingwas lost at seaNovember 28, 1956.Sea KingRespondents were under the same compulsion as the other EmployerRespondents to find an arrangement which would permit their vessel to fish profitably.Tuna fishing ended in August 1955 only because Local 33 would not agree to modifyits supplemental agreement to meet the prices offered by the canneries.Thus it isnot improbable that in late August the skipper, John Cvitanich, said that he wasgoing to or might contract with Seine and Line for 1956 as Hanson and Rukavinatestified.Cvitanich denied saying anything of the sort but think that the evidenceto the contrary is persuasive.Both Hanson and Rukavina by their demeanor im-pressed me as witnesses to be believed. I have considered in making this resolutionthat other witnesses for the General Counsel, Sladich, Starcich, and Tomich, saidthat they heard no such statement made at the end of the tuna fishing. JerryLucich testified that Tom Mason, a partner in the vessel, told him in the presenceof Hanson that the season was over for theSea Kingand that he left the vesselthen to find other employment. I think it likely that some of the crew heardCvitanich and others heard Mason speak in connection with ending the season andthat those who were spoken to by Mason heard nothing about a possibility of aSeine and Line contract.Hanson, Rukavina, and Tomich found other employment.Tomich decided thathe would try working 'ashore for a time because the tuna prices were too low topromise good earnings.When a sardine net was obtained none of the three was asked to return to theboat.Cvitanich testified that he had no address for Tomich, thought that Rukavinawas working on another boat, and did not want to rehire Hanson because of thelatter's drinking habits.TheSea Kingwas still operating under a Local 33 contractand I find nothing sinister in the circumstance that the three men under discussionwere not called to work during the sardine season. I credit the testimony ofCvitanich on this point.Furthermore, I find that there was no discrimination in theterminations of employment in respect to Rukavina, Hanson, and Tomich inSeptember 1955.Cvitanich's statement that he would or might have a Seine andLine contract in 1956 did not in my opinion constitute any sort of discharge inSeptember or condition further employment on the vessel for the remaining monthsof 1955 on acceptance of Seine and Line.The testimony of Louis Sasso as to his conversations with Cvitanich is convincingand is credited.Although Sasso was lamentably confused as to some dates and as toperiods of time I have no doubt as to the accuracy or honesty of his memory inhis recount of the remarks attributed to Cvitanich. It is true that Starcich said hehad no recollection of hearing Cvitanich speak to Sasso as the latter testified andthat Starcich heard nothing in that vein from Cvitanich until later. I think that thiscircumstance does not weigh against Sasso's credit. If his testimony was a fabrica-tion it is unlikely that he would provide Cvitanich with the name of a witness whocould expose it. I conclude that Starcich was present as Sasso testified but byreason of preoccupation or distraction did not hear what was said.By sending the clothes letters to Sasso, Sladich, and Starcich, Cvitanich dischargedthem.Starcich was willing to fish for Cvitanich; apparently even to join Seine andLine but finally refused to go as to do so would be contrary to Local 33's policy.Sladich refused a job offer in January 1956 for the same reason. Sasso toldCvitanich on a date which must have been in late December and which is so foundthat he had not changed his mind and still would not change to the Seine and Lineunion. I find that upon this occasion Cvitanich was inquiring of Sasso if the latterwas available for employment. MV "LIBERATOR," ETC.53Cvitanich signed the Seine and Line contract on January 4, 1956, and had hiredsix crewmembers on that date. These six constituted a majority of the crew thatsailed on January 21.But there is no evidence that any of them was a memberof Seine and Line.Local 33 claimed the right to represent the crew and had beenrecognized as bargaining agent for some time past. In that situation, of course,Sea KingRespondents could not lawfully arrogate to themselves the decisionconcerning who should be the representative of the crew.Furthermore,Sea KingRespondents could not lawfullysign anagreement containing union-security pro-visionswith any organization not the majority representative. In this aspect oftheAct the burden is upon the employer to show the majority status.No suchshowing has been made.I find that Sasso, Sladich, and Starcich were discharged bySea KingRespondentsin order to avoid bargaining with Local 33.The discharges discouraged member-ship in Local 33 and because of the discriminatory motivation were in violation ofSection 8(a) (3) of the Act.By extending recognition to and contracting with Seine and Line on January 4,1956, Sea King Respondents assisted that organization and by giving effect to theunion-security provisions of the contract contributed financial support to it.Becauserecognition was extended at a time when Local 33 was claiming the right to repre-sent the crew and as that claim gave rise to a question concerning representationthe act of recognition was unlawful.Because union-security provisionswereincluded in the contract without a showing that Seine and Line was in fact the choiceof a majority of the crew a further violation took place.TheSea KingRespond-ents thus violated Section 8(a) (2) of the Act.By telling Sasso that he would have to recruit his crew from "the AFL" and bysuggesting that Sasso could continue to work by joining Seine and Line, by tellingSladich that whether Sladich would have to join Seine and Line lay within thediscretion of John Calise, by telling Starcich on one occasion and Hanson andRukavina on another that he would contract with Seine and Line with the implica-tion that their job tenure would be thus jeopardized, by the discharges, and byrecognizing and contracting with Seine and Line, Cvitanich, and thusSea KingRespondents, interfered with, restrained, and coerced employees in the exerciseof rights guaranteed in Section 7 of the Act, and thereby violated Section 8(a)(1)of the Act.LiberatorIn 1955 theLiberatorfished for tuna until July 20, and from November 7 untilshortly before Christmas fished for sardines.On December 28, 1955, the skipper,Paul Biazevich, sent clothes letters to all members of the 1955 crew.The complaintalleges that as to the three individuals whose testimony is outlined below, theletters constituted discriminatory discharges.Dominic Lubetich, who had fished on theLiberatorsince September 1953, went tothe vessel to get his clothes in January and met Biazevich there.Lubetich saidthat he had been fishing for 30 years and now for the first time had been discharged.Biazevich commented "there are times that one must do something that you do notcare to do but you just have to do it."A few weeks later having been offered em-ployment by Biazevich on the Liberator, Lubetich inquired of Local 33 to learn if heshould accept it.Finding that he would have to work under a Seine and Line con-tract, he told Biazevich that he could not meet that condition.Biazevich commentedthat others would do so.Andrew Zankich who came on theLiberatorin October 1954, testified that he con-templated remaining on that vessel until he received the clothes letter.He has notsince been offered employment on theLiberatorand in April 1956 testified that he nolonger cared to fish for a living.Anton J. Kruzich worked on theLiberatorfrom January 1952 through the sardineseason of 1955.Going to the vessel to get his clothing in early January 1956, heencountered Biazevich who said "maybe when things get straightened out with theunion you will come back."Kruzich has not since worked on theLiberator.Paul Biazevich, the skipper of theLiberator,joined the group which became knownas American Tuna Committee in October 1955 and thereafter acted in concert withthe other members of that organization.On January 4, 1956, before hiring anyonefor the new season, he signed the Seine and Line contract.He intended, he testi-fied, on January 4 to bring back all of those who constituted the 1955 crew.WhenLubetich refused to come back to work, Biazevich telephoned another 1955 crew-member and received the same answer. Because he then concluded that none of theold crew would return, Biazevich set about hiring a new one.I find that Lubetich, Zankich, and Kruzich were discharged byLiberatorRespond-ents by the clothes letters receivedin lateDecember 1955. The dischargeswere made 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDin order to relieveLiberatorRespondents of any obligation to bargainwith Local 33.Biazevich testified truthfully that he intended to keep his 1955 crew but by signingthe Seine and Line contract imposed discriminatory conditions upon their employ-ment which they would not accept.On January 4, 1956,at the time he signed the Seine and Line agreement,Biazevichhad hired no new crewmembers and there exists nothing to indicate that Seine andLine had any sort of status entitling it to recognition.By extending recognition to Seine and Line when that organization was not thebargaining representative of the crew and by contributing financial support to Seineand Line through the union-security provisions of the contract,theLibet atorRespond-ents have assisted that organization in violation of Section 8(a) (2) of the Act.By discharging Lubetich,Zankich,and Kruzich upon a discriminatory motivationLiberatorRespondents have discouraged membership in Local 33 and have thus vio-lated Section 8 (a) (3) of the Act.By the discharges and by recognizing and contracting with Seine and Line,LiberatorRespondents have interfered with, restrained,and coerced employees in the exerciseof rights guaranteed in Section 7 of the Act, and have thereby violated Section8(a)(1) of the Act.DeloresM.As amended,the complaint alleges thatDelores M.Respondents in late December1955, discriminatorily discharged George Anderson,John Budrovich,Kasoma Jen-nings,VictorKunst, Jerry Marmkovich,and Joe Skefich.Each of these had been amember of the 1955 crew and received,in late December 1955,clothes letters fromDelores M.Respondents.ForDelores M.fishing, in 1955,ended in October.Shortly thereafter in concertwith other Employer Respondents,Delores M.Respondents notified Local 33 ofanintention to terminate the contract.Victor Kunst, who had worked on the vessel for 7 years, testified that in mid-January 1956,the skipper,Vincent Budrovich,told him that he was welcome to comeback to work but that he would have to join Seine and Line.Kunst answered thathe would not accept that condition.Joe Skefich,who had been on the vessel for 5 years, testified that he too was offeredemployment by Budrovich in mid-January and when he inquired what the conditionsof employment would be, Budrovich answered,"You know the score." Skefich re-fused the offer.In January 1957,Skefich asked for employment and was hired.Budrovich told Skefich that he would have to make some arrangement with Seine andLine in order to work and Skefich did so.George Anderson,the cook on theDelores M.since 1944,was hospitalized in lateOctober 1955 and not released until late January 1956.Reporting to Budrovich onJanuary 28, 1956,Budrovich said that his job was available for him but that he hadbetter find out "the score"before taking it.Learning from Local 33 that Budrovichhad signed a contract with Seine and Line,Anderson told Budrovich that he couldnot sail with him. In June 1956,Anderson took employment aboard another vesseland signed an agreement to pay dues to Seine and Line.Kasoma Jennings,who had worked onDelores M.since 1951, was offered employ-ment by Budrovich in January 1956.Jennings refused the chance, saying that inorder to accept it he would have to change unions.He refused a second offer ofemployment aboard the vessel in early 1957 because he had already agreed to workelsewhere.Jerry Marinkovich,who was first employed onDelores M.in November 1954, wasunable to leave San Pedro in early 1956 because of the murder of his father-in-law.Vincent Budrovich, his brother-in-law,was of course aware of this tragedy and knewthat Marinkovich was not available for employment.John Budrovich,a brother of the skipper,Vincent,fished for 2 years onDelores M.After Local33 released its members from instruction not to fish on certain vessels,among themDelores M.,John Budrovich,probably in April 1956,asked his brother.Vincent,for employment but there was no opening for him. John Budrovich testifiedthat until he got the clothes letter, he intended to stay on theDelores MAnthony Dulcich, who had quit his employment onDelores M.in October 1955,asked Vincent Budrovich for employment in late December of that year. .Budrovichsaid that he had jobs open but that Dulcich would have to see John Calise. InJanuary 1956,according to Dulcich,Budrovich telephoned to inquire if Dulcich wascoming to work;Dulcich answered that he would not change unions and thus couldnot work onDelores M.Vincent Budrovich testified that he did not intend to discharge his crew by sendingthe clothes letters.On January 3, 1956,Budrovich supplied a list of those who hadapplied for work and who he intended to hire for examination by John Calise. MV "LIBERATOR,"' ETC.55Hearing later that day that Calise claimed to represent a majority of those named onsuch lists, Budrovich signed the Seine and Line contract.Budrovich testified that hehad not hired more than one person before signing the contract and later in histestimony that he did not consider a man to be hired until he came to work on thevessel.The new crew came aboard about February 1, 1956. Budrovich testified thathe had no recollection of mentioning any union in his conversation with Dulcich andsaid that Skefich refused employment in January 1956 without giving a reason. Still,according to Vincent Budrovich, his brother John said that he did not want to fishwith the men he understood Vincent to have hired and that nothing was said in thisconversation or in any conversation with Kasoma Jennings about a Seine and Linecontract or any union.Budrovich testified that it was necessary to have a contractwith some union in order to fish.I am sure that Vincent Budrovich did not desire to discharge his 1955 crew andthat he hoped to find some way to retain its members for 1956. But the clothes letterswere not merely a gesture.They had a serious purpose-to deprive the addresseesof any color of right to claim 1956 employment and thus were intended to be andwere instruments of discharge.All of those whom it is alleged were discriminatorily discharged had an expectationof employment for 1956; some of them had been steadily employed aboard thevessel for several years.None had indicated an intention to quit and except for theclothes letters had received no indication that their employer was dissatisfied withthem.I credit the testimony of Dulcich that he was told by Vincent Budrovich in lateDecember of a necessity to consult John Calise in order to be employed aboard theDelores M.I am unconvinced that Seine and Line appeared suddenly on the sceneon January 3. I have no doubt but that Budrovich and the other Employer Re-spondents were aware long before that date that their determination not to deal withLocal 33 inevitably meant that they must come to terms with Seine and Line. It isentirely reasonable to suppose that Budrovich in anticipation of this developmentexpressed himself to Dulcich as the latter testified.Whether Budrovich told others among the 1955 crew in January 1956 that em-ployment was conditioned upon membership in Seine and Line is a matter of nomoment. The contract which he had signed contained that requirement and Local 33members quickly became aware of it.Membership in Seine and Line was necessaryin order to work onDelores M.Ifind thatDeloresM.Respondents discharged Anderson, Budrovich, Jennings,Kunst, Marinkovich, and Skefich in late December 1955 to implement a purpose todeprive Local 33 of status as bargaining representative.By these dischargesDeloresM. Respondents discouraged membership in Local 33 and because of the motivationviolated Section 8(a) (3) of the Act.I find on the basis of the testimony of Vincent Budrovich that on January 4, 1956,he had hired no more than one of those who later constituted his 1956 crew. Thusby extending recognition to and contracting with Seine and Line on that date, he wasdealing with a labor organization which could not, in the circumstances given, havebeen the majority representative of any crew.By the recognition and the contractDelores M.Respondents assisted Seine and Line and provided financial support to itDelores M.Respondents thereby violated Section 8(a) (2) of the Act.By the discharges, by recognizing and contracting with Seine and Line thus im-posing a bargaining representative on their employees, and by telling Budrovichthat employment was somehow conditioned upon approval by John Calise,Delores M.Respondents interfered with, restrained, and coerced their employees in the exer-cise of rights guaranteed in Section 7 of the Act, and thereby violated Section8(a)(1) of the Act.Ronnie M.It is alleged that in late December 1955, theRonnie M.Respondents discrimi-natorily discharged Joe Evich.Joe Evich worked onRonnie M.from 1950 until thelast tunatrip in June 1955.On Christmas Day 1955, the skipper, John Misetich, handed him a clothes letter.Evich removed his clothes from the vessel and thereafter sought and found otheremployment.On October 8, 1957, he was offered employment aboardRonnie M.and accepted it.John Misetich signed the Seine and Line contract on January 4, 1956.Thereis noevidence that he had hired any crewmembers on or before that date and no evi-dence that he submitted the names of any crewmembers to ascertain their unionaffiliation.The testimony of Joe Evich standsundenied and iscredited.John Misetich didnot testify.Because Misetich, in behalf ofRonnie M.Respondents,signed the Seine 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Line agreement on January 4, 1956,at a time when a question of representationconcerning the crew of that vessel existed by reason of the conflicting claim ofLocal 33 and because there is entire lack of evidence to show that any crew hadbeen hired on that date, I find that by the extension of recognition,Ronnie M.Re-spondents assisted Seine and Line and by reason of the union-security provisions inthe contract provided financial support to it.Ronnie M.Respondents thereby vio-lated Section 8 (a) (2) of the Act.Because the discharge of Joe Evich in late December 1955 sprang from a designto avoid bargaining with Local 33, the discharge discouraged membership in Local33 and because of the motivation violated Section 8(a)(3) of the Act.By the discharge, by recognizing and contracting with Seine and Line, thus im-posing a bargaining representative on their employees,Ronnie M.Respondents inter-fered with, restrained, and coerced their employees in the exercise of rights guaran-teed in Section 7 of the Act, and thereby violated Section 8 (a)( I) of the Act.Western FisherAs toWestern FisherRespondents, the complaint alleges only that they signedthe Seine and Line contract in January 1956 at a time when Seine and Line did notrepresent a majority of the crewmembers.The skipper ofWestern Fisherdid signthe Seine and Line agreement on January 4, 1956. There is no evidence that priorto that date any replacements had been hired for the 1955 crew and no evidencethat any of the 1956 crew was a member of any labor organization.BecauseWestern FisherRespondents signed the Seine and Line contract inJanuary 1956, in the face of the conflicting claim to recognition of Local 33,WesternFisherRespondents assisted that organization and by reason of the union-securityprovision of the contract, provided financial support to it.Western FisherRe-spondents thereby violated Section 8(a) (2) of the Act.By recognizing and contracting with Seine and Line thus imposing a bargainingrepresentative on their employees,Western FisherRespondents interfered with, re-strained, and coerced their employees in the exercise of rights guaranteed in Section7 of the Act, and thereby violated Section 8(a) (1) of the ActArlene S.It is alleged thatArlene S.Respondents in late December 1955, discriminatorilydischarged George Bascovich and about the same time discriminatorily refused em-ployment to Sam Steve and Jack Zankich.John Ruzich, who came on thevessel inOctober 1954, testified that in Septem-ber 1955, the skipper, John Sestich, told the crew that he would no longer dealwith Local 33 and that if the crew did not want to "change over" they should tellhim so.Ruzich then quit.A few days later, according to Ruzich, Sestich said thathe was glad to get away from Local 33 for with Seine and Line he could do prettymuch as he liked and would have no trouble.George Bascovich, who had been onArlene S.since 1947 and had worked underSestich on that vesseland othersfor 14 years,testifiedthat about December 10, 1955,Sestich said that he would have to go out without Bascovitch because "I think Ihave to go in the other union." Two or three days later, according to Bascovich,Sestich told him to pick up his clothes from the vessel and Bascovich did so. Sometime in the summer of 1956 Bascovich learned that he could have employment onArlene S.whenever he liked but testified that he did not attempt to gain such em-ployment because he did not want to pay money to Seine and Line.Jack Zankich was hired by Sestich in September 1955 leaving employment onanother vessel.After getting the clothes letter, Zankich complained to Sestich thathiring for the new season had generally been completed and that he would have diffi-culty in finding another chance. Sestich answered merely that he had to find a crewout of "the otherunion."Sam Steve testified that Sestich hired him in August 1955and saidthat he wouldnotify Steve when he was ready to go fishing. Steve put his clothes and gear aboardArlene S.Some time before Christmas, according to Steve, Sestich said that hewas going to contract with another union and that Steve should take his belongingsoff the vessel.Somemonths later in 1956, Sestich offered to pay plane fare toSteve if he would join the vessel atsomepoint in Mexico. Steve refused the oppor-tunity and testified that he was unwilling to join Seine and Line.John Sestich did not testify.He signed the Seine and Line contract on January 4,1956.There is no evidence that any of his crew had designated Seine and Line asbargainingrepresentative. MV "LIBERATOR," ETC.57By extending recognition to and contracting with Seine and Line on January 4,1956, at a time when Local 33 was claiming right to such recognition, and in theabsence of any evidence that any crew had been hired by that date, I find thatArlene S.Respondents assisted that organization and by reason of the union-securityprovisions of the contract provided financial support to it.Arlene S.Respondentsthereby violated Section 8(a) (2) of the Act.On the basis of uncontroverted testimony of Bascovich, Zankich, and Steve, I findthatArlene S.Respondents discharged each of them in December 1955 to implementa purpose to avoid the necessity of dealing with Local 33.The discharges dis-couraged membership in Local 33 and, because of the motivation found, violatedSection 8 (a) (3) of the Act.I credit the uncontradicted testimony of John Ruzich that in September 1955, theskipper, John Sestigh, said in effect that continued employment would require leav-ing Local 33.By recognizing and contracting with Seine and Line, by the dis-charges, and by the statement to Ruzich,Arlene S.Respondents interfered with, re-strained, and coerced their employees in the exercise of rights guaranteed in Section7 of the Act, and thereby violated Section 8 (a) (1) of the Act.Golden WestIt is allegedthatGolden WestRespondents in September 1955 discriminatorilydischarged John Matich.At the end of tuna fishing in 1955, the skipper, John Stano-vich, told the crew that he did not know what his future plans might be but thathe could not fish for tuna and take a $40 a ton loss. The crew then divided meatand other perishablesfromthe ship's stores.John Matich, the only member of the 1955 crew to testify, said that Stanovich,on this occasion, said he did not think he would be working with Local 33 anymore.Matich, learning that another crewmember had gotten a clothes letter, removed hisgear from the vessel in late December.The clothes letter addressed to him wasnot receiveduntilabout January 10, some time after the vessel had left San Pedro.John Stanovich, the skipper, denied that he made any mention of an intention nolonger to deal with Local 33 in the fall of 1955.According to Stanovich, he hadbeen considering for some time an arrangement to fish off the coast of Peru and todeliver his catch to a freezing plant in that country. In late November 1955 he de-cided to do this.On January 4, 1956, theGolden West,with Stanovich, his brother,and an engineer, left San Pedro.A crew was hired in Costa Rica and the vesselthen remained in South American waters for several months. In May 1956, Stano-vich returned to San Pedro by plane and in June, about the time theGolden Westwas due to arrive with a cargo of fish, John Calise of the Seine and Line Unionsaid that the vessel might be picketed. Stanovich began assembling a crew and afterhe had hired five members a representativeof Seine andLine said that three of themwere its members. Stanovich then signed a contract with Seine and Line identicalto that which other skipperssigned onJanuary 4, 1956.He then filled out hiscrew to 11 and has since been fishing out of San Pedro.I am convinced that falling prices and the refusal of Local 33 to make furtheradjustments in connectionwith the amounts to be received by crewmembers causedStanovich to decide in the fall of 1955 to try fishing for the freezing plant in Peru.I think it likely that in the circumstances he said to Matich and perhaps others, thathe did not think he would be working with Local 33 anymore. I credit the testimonyof Matich in that connection I am of the opinion, however, that Stanovich did notviolate the Act in any particular by leaving San Pedro as he did in early 1956.Thedecision to take this action seems clearly to have been motivated by economic con-siderations.I find therefore, that the discharge of Matich, if it is properto term itsuch, was not discriminatory.However, whenGolden WestRespondents extended recognition to Seine and Linein June1956whenthe vessel returned to San Pedro at a time when only 3 of a fullcrew of 11 were membersof Seine andLine,Golden WestRespondentsassistedthat organization and byreason ofthe union-security provisions of the contract pro-vided financial support to it.Golden WestRespondentsthereby violatedSection8(a)(2) and (1) of the Act.StrangerIt is alleged that theStrangerRespondents on December 1955, discriminatorilydischarged Tony Vitalich, Anton Bogdanovich, Dado Bariros, and Mitchell Vicovich.TheStrangerceasedfishing operations in 1955 some time in November and at 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time the skipper, Larry Zuanich, said that he was going to South America at thebeginning of the new year and fish with a native crew.On or about December 30,1955, the four crewmembers concerning whom complaint is made received theclothes letter.On January 4, theStrangerleftSan Pedro without a crew andfished in South American waters for some time thereafter.TheStrangerwas lostat sea in early 1958.Alone among the employees,Anton Bogdanovich testifiedthat some time in November Zuanich told him to look for another job becauseZuanich was going to deal with another union.StrangerRespondents have never recognized Seine and Line. It seems obviousand I find that theStrangerdecided to quit fishing from San Pedro because ofeconomic considerations.I find no violation of theAct tobe presented in thecircumstances that theStrangerleftSan Pedro without a crew and fished offthe South American coast until it was lost.Although I credit the undenied testimonyof Bogdanovich that Zuanich told him in effect that he could not work aboard thevessel because of an intention to deal with another union,it is the fact that thisintentionwas not carried out. In the circumstances,I consider that a remedialorder as to this statement would be futile.The Seine and Line ContractIn theKristGrad isdecision,supra,the Board found the vessels comprisingAmerican Tuna Committee to constitute an appropriate unit for purposes ofbargaining.The contract of January 4, 1956, was signed on that date or laterby all members of ATC except for theStranger.I consider the Board's finding asto unit to be dispositive of any question in that particular and, in any event, makethe game finding.Aside from the fact that the contract was signed at a time when a questionconcerning representation existed with Local 33 and Seine and Line as rivalclaimants to status as bargaining representative of the crewmembers in the unit,it is clamorously evident that even in the absence of rival claim, Seine and Linedid not on January 4, 1956, or at any other time pertinent here represent an un-coerced majority of the crews.On January 4, many less than half of the approxi-mately 100 persons who eventually sailed as crewmembers had been hired.TheEmployer Respondents did not know who would be hired; neither did Seine andLine.Obviously no basis existed for Seine and Line to assert majority status orthe Employer Respondents to believe such an assertion if made.Plainly, Seineand Line was recognized because to do so fell in nicely with the plan of theEmployer Respondents to divorce themselves from Local 33.The contract resulting is alleged to be unlawful because it was signed with aminority union, as it was, but also because of the following provisions:Union SecurityOn or after the 30th day following an employee's first employment in theFishing Industry of San Pedro Harbor, or connected or associated therewith,or following the date of this agreement,whichever is the later, such employeeshall become a member of the Union in good standing and shall, as a conditionof employment,continue and remain a member of the Union in good standing.The parties hereto further recognize that the Union, as the exclusive bargain-ing representative of all the crews covered by this agreement, does renderservices in representing all said crews in collective bargainingThey furtherrecognize that any non-union fisherman and/or individual performing workin connection with the boat in any of the respects covered by this collectivebargaining agreement between the Union and the Master, and in considerationof the terms of such agreement establishing wages, hours, and working condi-tions, and the services performed by the Union in securing such wages, hours,and working conditions,shall contribute"support money"to the Union in likeamount and terms as the Union dues and assessments and other contributionsrequired of Union members,'and pursuant to the same conditions of a personbecoming or remaining a member of the Union,and the Master agrees infurther consideration of these premises that no individual shall be permittedto perform any services on or in connection with the boat or the operationthereof or engage actively in any fishing trip or the operation thereof, whorefuse to authorize checkoff of the amounts herein described in like mannerwith the Union members. If any fisherman fails to pay the sum due the Union, MV "LIBERATOR," ETC.59or any part thereof, the Employer agrees that within five (5) days afterreceiving notice thereof from the Union, such fisherman shall be discharged.If such fisherman is not discharged and continues to perform services on theboat, his share of the catch shall accrue to that of and be distributed among theother crew members as part of their share.CheckoffThe Master shall pay to the Seine and Line Fishermen's Union of San Pedroone half ('/z) of one percent (1%) of the gross share of each fisherman'swage due him for his employment on the vessel, plus One Dollar ($1.00) permonth, plus any other Union assessments of which the Master is notified,such amounts representing dues to the Union, as authorized in writing by theindividualmembers of the crew.A check for the amount due the Unionseparately drawn in the amount of the total deductions due from each crewmember shall be delivered to the agent of the Union at the Union offices inSan Pedro, California.This deduction shall be made each time the crew ispaid.All tuna boats shall pay the One Dollar ($1.00) per month portion ofthe dues to the Union for twelve months in advance upon completion of thefirst trip under this contract.I think that one requirement should be graved on stone and be carried about byallwho would negotiate union-security agreements.Phrase it so clearly and sosimply that any employee who may be affected by its terms is enabled to understandit.The first paragraph under "Union Security" exemplifies the need.Who couldknow surely whether within the meaning of that paragraph he was one who had been"connected or associated" with the fishing industry of San Pedro Harbor. Perhaps,if he had been working out of San Diego, he could conclude with some assurancethat he was not required to become a member of Seine and Line until 30 days afterhis employment on an ATC vessel. But what if he had been working in a SanPedro cannery; or in a boatyard where fishing vessels are maintained and repaired;or in a business supplying to fishermen; or fishing from a small vessel for the freshfish market? I think that the contract language referred to might well apply andbe intended to apply to any or all of the individuals in the described situations. Ifthese comments appear somewhat captious, and I think that they are not, it remainstrue that by this contract provision Seine and Line is attempting to impose uponanyone who has fished on another vessel out of San Pedro and who perhaps is amember of another labor organization, a requirement that he become a memberof Seine and Line immediately upon obtaining employment on an ATC vessel. Itis the equivalent of saying that anyone who fishes from San Pedro Harbor (passing"connected or associated therewith") has somehow, without being given a voice inthe matter, subjected himself to the reach of Seine and Line sanctions. I think thatthe contract is overreaching in this particular; that Seine and Line not being thebargaining representative of all those employed "in the Fishing Industry of SanPedro Harbor, or connected or associated therewith," or, indeed, of those employedaboard the ATC boats, may not lawfully so condition continued employment withan ATC employer.The General Counsel characterizes the support money provisions of the contractas "clearly illegal."I am referred to no authority to support this conclusion andI have found none. I think it implicit inUnion Starch& RefiningCompany (GrainProcessors' Independent Union, Local No. 1),87 NLRB 779, enfd 186 F. 2d 1008(C.A. 7), that at least in a situation where membership in a union is available,support money provisions are not unlawful I find no violation of the Act in respectto the support money provision.It is argued that the requirement to pay "assessments and other contributions"imposes upon employees something more ,than the burden of tendering the "periodicdues and initiation fees" of which the Act speaks.The words "assessment" and"contribution" have acquired an offensive gloss when used in connection with duespayments.Counsel for Seine and Line asserts that the assessments and contributionsare, in fact, part of the dues structure and that the contract makes this clear. Icannot agree. If his contention is correct, the offending words are unnecessary andserve no purpose in the contract. But they are there and must be given their ordinarymeaning.The Act does not permit that continued employment be conditionedupon such payments and their inclusion in a bargaining agreement imposes a require-ment upon employees which I find to be unlawful. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that conditioning continued employment upon theexecution of a checkoff authorization is unlawful.Upon consideration that anemployeeis notrequired by the Act to do more than tender dues and initiation feesand surely may satisfy that requirement by making the tender directly to the entitledunionrather than by means of employer deductions, I find merit in this contentionand find that the contract in that particular violates the Act.To find the contract offensive to the Act in the requirement that dues be paid12 months in advance may seem to be evidence of straining.The dues involvedamount only to $1 a month but I suppose that the principle is not to beminimizedby that circumstance.Dues to a labor organization are generally payable monthlyalthough I believe that a requirement of payment quarterly in advance may not beuncommon. But when employment is conditioned upon payment I think that thereasonableness of such a requirement may be scrutinized.Certainly, it is not areasonable application of the power given to a union under a valid union-shopcontract to exact a year's dues from an employee who may have an expectationof only a few months employment. Some fishermen fill in for others for a trip ortwo duringa seasonand would find themselves required to pay dues for manymonths when they might be employed outside the industry.Dues to Seine andLine are assessed on a monthly basis and, thus, "periodic dues" as used in the Acthas reference here to a monthly period. Seine and Line could not lawfully condi-tion employment upon a requirement that dues be paid for 12 periods in advance.I do not interpret the contract as calling for the forfeiture of earnings by a crew-member who does not comply with the contract conditions and thus find no meritin the contention of the General Counsel in that particular.Similarly except tothe extent already found, I do not think that a fair reading of the contractimposesa requirement that the $1 monthly dues be paid by those whose obligation to becomemembers of Seine and Line has not matured.I find that Seine and Line byentering intoa contract with ATC and the RespondentEmployers at a time when it was not the majority representative of the crews af-fectedrestrainedand coerced employees in the exercise of rights guaranteed inSection 7 of the Act and thereby violated Section 8(b) (1) (A) of the Act.By contractingso asto impose upon the crewmembers of the Respondent Em-ployers an obligation to become and remain members of Seine and Line or tocontributefinancialsupport to it,Seineand Line has caused or attempted to causethe Respondent Employers to discriminateagainstemployees in violation of Section8(a) (3) of the Act and has thereby violated Section 8(b) (2) and (1) (A) of the Act.The record does not support a finding that Seine and Line caused or attempted tocause any of the discharges herein found to have been discriminatory.However, thecontractof January 4, 1956, constituted upon its execution and thereafter an at-tempt to cause such forbidden discrimination and I find that the contract preventedthe Respondent Employers at all times following its execution from making uncon-ditional offers of reinstatementto the unlawfully discharged crewmembers.The re-sponsibility for this is no less that of Seine and Line than of the Employer Respond-ents.I find the violation of Section 8(b) (2) and (1) (A) set forth in the paragraphabove to be acontinuing one andthus Seine and Line will be required to participatewith the Employer Respondents in making whole the discharged employees for anylosses of earnings occurring after March 29, 1956, the date when Local 33 freed itsmembers to accept employment on ATC vessels upon any conditions they found itnecessary to accept.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of ATC and the Respondent Employers occurring in connnectionwith the activities of Seine and Line, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and have led to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent Employers have contributed unlawful financial andotherassistanceand support to Seine and Line and that ATC, the Respondent Em-ployers andSeine andLine have restrained and coerced employees in the exercise ofrights guaranteedin Section7 of the Act, including the right to join or assist labororganizationsor to refrain therefrom, it would not effectuate the policies of the Act topermit Seine and Line to continue to enjoy a representative status which was foistedupon the crewmembers and has been strengthened and perpetuated by unlawful con-duct.Itwould not effectuate the policies of the Act to permit Seine and Line to re- MV "LIBERATOR," ETC.61tain the paymentswhich have been unlawfully exacted from the crewmembers or topermit the Respondent Employers to reap the benefit of their unlawful recognition,financialassistance,and supportof Seine andLine at theexpenseof crewmembers. Inorder therefore that the remedy may be commensurate with the unfair labor practicesfound and that rights which have been denied be restored to the crewmembers, itwill be recommended that ATC and the Respondent Employers withdraw and with-hold recognition from Seine and Line andcease givingeffect to the current agreementwith thatorganizationor to any modification,extension,supplement, or renewalthereof,unlessand until Seine and Line shall have established its majority statuspursuant to a Board-conducted electionamongthe crewmembers involved.The Re-spondent Employersare not,however, required to abandon or vary prices or wageagreementsor other lawful substantive features of the relationship between them andtheir employees. It will also berecommendedthat the Respondent Employers andSeine andLine jointly and severally reimburse all crewmembers who since January 4,1956, have, as a condition of continued employment, been unlawfully required topay dues, initiationfees, assessments,or any other contributions to Seine and Line.Having found that all of the Employer Respondents, except in connection withWestern Fisher, Golden West,andStranger,have discriminatorily discharged em-ployees it will be recommended that each such employee be offered immediate andfull reinstatement each to his former or substantially equivalent employment and thateach be made whole for any loss of earnings he may have sustained by reason of thediscrimination against him from March 30, 1956, to the date of offer of reinstate-ment less netearnings during that period.Loss of pay shall be calculated in themanner prescribed in F. W.Woolworth Company,90 NLRB 289. The period forbackpay will begin on March 30, 1956, as that is the date of the day following theabandonment by Local 33 of its policy to prevent its members from sailing on thevessels comprising ATC.Seine and Line will be required jointly and severallywith the Employer Respondents to make the discharged crewmembers whole.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Seine and Line and Local 33 are labororganizationswithin the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employees the RespondentEmployers, except only those operatingWestern Fisher, Golden West,andStranger,have engaged in and are engagingin unfairlabor practices within the meaning ofSection 8(a) (3) of the Act.3.By entering into aunion-securityagreementwith Seine and Line the RespondentEmployers, except theStranger,have discriminated in regard to the hire and tenureof employment of employees and have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.4.By recognizing and contracting with Seine and Line at a time when Seine andLine was not the majority representative of the crewmembers affected and by there-after contributing financial support to that organization, the Respondent Employers,other than theStranger,have engagedin andare engaging in unfair labor practiceswithin the meaning of Section 8(a) (2) of the Act.5.By the discrimination in respect to employment, by assisting and supportingSeine andLine, and by unlawfully contracting with Seine and Line, the RespondentEmployers, other than theStranger,have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.6.By causing and attemptingto causethe Respondent Employers to discriminateagainst employees within the meaning of Section 8(a)(3) of the Act, Seine andLine has engaged in and is engaging in unfair labor practices within the meaningof Section 8(b) (2) of the Act.7.By undertaking to act as collective-bargaining representative of crewmembersof the Respondent Employers without having majority status and by contracting soas to make membership in, or payment of dues to, Seine and Line as a condition ofcontinued employment, that organization has restrained and coerced employees inthe exercise of rights guaranteed in Section 7 of the Act, and has thereby engaged inunfair labor practices within the meaning of Section 8(b) (1) (A) of the Act8.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce withinthe meaningof Section 2(6) and (7) of the Act. "[Recommendations omitted from publication.]